Exhibit 10.100

 

LOAN AGREEMENT

 

LOAN AGREEMENT, (this “Agreement”) dated as of February 7, 2003 between CAP ROCK
ENERGY CORPORATION (“Borrower”), a corporation organized and existing under the
laws of the State of Texas and NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION (“CFC”), a cooperative association incorporated under the laws of
the District of Columbia.

 

RECITALS

 

WHEREAS, the Borrower has applied to CFC for a loan and agrees to use the
proceeds thereof for the purposes set forth in Schedule 1 hereto and consistent
with the Borrower’s Articles of Incorporation, Bylaws and applicable federal,
state and local laws and regulations; and

 

WHEREAS, CFC has approved a loan to the Borrower in the aggregate principal
amount of the CFC Commitment, subject to the terms and conditions stated herein;
and

 

WHEREAS, the Borrower has agreed to execute one secured promissory note to
evidence Borrower’s indebtedness to CFC under this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter contained, the parties hereto agree and bind themselves as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1. Capitalized terms that are not defined herein shall have the meanings
as set forth in the Mortgage.

 

“Accounting Requirements” shall mean any system of accounts prescribed by a
federal regulatory authority having jurisdiction over the Borrower or, in the
absence thereof, the requirements of generally accepted accounting principles
applicable to businesses similar to that of the Borrower.

 

“Advance” or “Advances” shall mean one or more advances of funds by CFC to
Borrower under a Note and pursuant to the terms and conditions of this
Agreement.

 

“Amortization Basis Date” shall mean, with respect to an Advance that Borrower
elects to amortize, the date Borrower selects to begin amortizing such Advance
as stated on Schedule 1 hereto, or, if not stated on Schedule 1, then such date
as stated on the written funds requisition submitted by Borrower to CFC pursuant
to the terms hereof.

 

“Business Day” shall mean any day that both CFC and the depository it utilizes
for funds transfers hereunder are open for business.

 

“CFC Commitment” shall have the meaning as defined in Schedule 1.

 

--------------------------------------------------------------------------------


 

“CFC Fixed Rate” shall mean the fixed rate as is then available for loans
similarly classified pursuant to CFC’s policies and procedures then in effect
plus fifty (50) basis points.

 

“CFC Fixed Rate Term” shall mean the specific period of time that a CFC Fixed
Rate is in effect.

 

“CFC Variable Rate” shall mean the greater of a) the interest rate established
for its line of credit programs and b) the rate established by CFC for variable
interest rate long-term loans similarly classified pursuant to the long-term
loan programs established by CFC from time to time.

 

“Conversion Request” shall mean a request from any duly authorized official of
the Borrower, in form and substance satisfactory to CFC, that requests an
interest rate conversion.

 

“Debt Service Coverage Ratio (“DSC”)” shall mean the ratio determined as
follows: for any calendar year add (i) Operating Margins, (ii) Non-Operating
Margins—Interest, (iii) Interest Expense, (iv) Depreciation and Amortization
Expense for such year, and (v) cash received in respect of generation and
transmission and other capital credits, and divide the sum so obtained by the
sum of all payments of Principal and Interest Expense during such calendar year;
provided, however, that in the event that any Long-Term Debt has been refinanced
during such year the payments of Principal and Interest required to be made
during such year on account of such Long-Term Debt shall be based (in lieu of
actual payments required to be made on such refinanced Long-Term Debt) upon the
larger of (i) an annualization of the payments required to be made with respect
to the refinancing debt during the portion of such year such refinancing debt is
outstanding or (ii) the payment of Principal and Interest Expense required to be
made during the following year on account of such refinancing debt.

 

“Depreciation and Amortization Expense” shall mean an amount constituting the
depreciation and amortization of the Borrower computed pursuant to Accounting
Requirements.

 

“Distributions” shall have the meaning defined in Section 5.G.

 

“Equity” shall mean the aggregate of Borrower’s equities and margins computed
pursuant to Accounting Requirements.

 

“Interest Expense” shall mean an amount constituting the interest expense with
respect to Total Long-Term Debt of the Borrower computed pursuant to Accounting
Requirements. In computing Interest Expense, there shall be added, to the extent
not otherwise included, an amount equal to 33-1/3% of the excess of Restricted
Rentals paid by the Borrower over 2% of the Borrower’s Equity.

 

“Long-Term Debt” shall mean any amount included in Total Long-Term Debt pursuant
to Accounting Requirements.

 

“Maturity Date”, with respect to each Note, shall mean the date set forth
therein, provided, however, that if such date is not a Payment Date, then the
Maturity Date shall be the Payment Date immediately preceding such date.

 

“Mortgage” shall have the meaning as described in Schedule 1.

 

“Mortgaged Property” shall have the meaning as defined in the Mortgage.

 

--------------------------------------------------------------------------------


 

“Non-Operating Margins—Interest” shall mean the amount of non-operating
margins—interest of Borrower computed pursuant to Accounting Requirements.

 

“Note” or “Notes” shall mean one secured promissory note executed by Borrower
pursuant to this Agreement.

 

“Operating Margins” shall mean the amount of patronage capital and operating
margins of the Borrower computed pursuant to Accounting Requirements.

 

“Payment Date” shall mean the last day of each of the months referred to in
Schedule 1.

 

“Payment Notice” shall mean a notice furnished by CFC to Borrower that indicates
the precise amount of each payment of principal and interest and the total
amount of each payment.

 

“Principal” shall mean the amount of principal billed on account of Total
Long-Term Debt of the Borrower as computed for purposes of the Accounting
Requirements.

 

“Restricted Rentals” shall mean all rentals required to be paid under finance
leases and charged to income, exclusive of any amounts paid under any such lease
(whether or not designated therein as rental or additional rental) for
maintenance or repairs, insurance, taxes, assessments, water rates or similar
charges. For the purpose of this definition the term “finance lease” shall mean
any lease having a rental term (including the term for which such lease may be
renewed or extended at the option of the lessee) in excess of three (3) years
and covering property having an initial cost in excess of $250,000 other than
automobiles, trucks, trailers, other vehicles (including without limitation
aircraft and ships), office, garage and warehouse space and office equipment
(including without limitation computers).

 

“Termination Date” shall mean a date four (4) years after the date hereof.

 

“Total Assets” shall mean an amount constituting the total assets of the
Borrower computed pursuant to Accounting Requirements.

 

“Total Long-Term Debt” shall mean an amount constituting the long-term debt of
the Borrower computed pursuant to Accounting Requirements.

 

“Total Utility Plant” shall mean the amount constituting the total utility plant
of the Borrower computed pursuant to Accounting Requirements.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.              The Borrower represents and warrants that:

 

A.            Good Standing.  The Borrower is a corporation duly incorporated,
validity existing and in good standing under the laws of the state of its
incorporation, is duly qualified in those states in which it is required to be
qualified to conduct its business, and has corporate power to enter into and

 

--------------------------------------------------------------------------------


 

perform this Agreement, to borrow hereunder and to give security as provided for
herein. The Borrower is a member in good standing of CFC.

 

B.            Authority.  The execution, delivery and performance by the
Borrower of this Agreement, each Note and the Mortgage, and the performance of
the transactions contemplated thereby, have been duly authorized by all
necessary corporate action and will not violate any provision of law or of the
Articles of Incorporation or Bylaws of the Borrower or result in a breach of, or
constitute a default under, any agreement, indenture or other instrument to
which the Borrower is a party or by which it may be bound.

 

C.            Litigation.  There are no suits or proceedings pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or its
properties which, if adversely determined, would have a material adverse effect
upon the financial condition or the business of the Borrower. The Borrower is
not, to its knowledge, in default with respect to any judgment, order, rule or
regulation of any court, governmental agency or other instrumentality which
would have a material adverse effect on the Borrower.

 

D.            Financial Statements.  The balance sheet of the Borrower as at the
date identified in Schedule 1, and the statement of operations of the Borrower
for the period ending on said date, heretofore furnished to CFC, are complete
and correct. Said balance sheet fairly presents the financial condition of the
Borrower as at said date and said statement of operations fairly reflects its
operations for the period ending on said date. The Borrower has no contingent
obligation or unusual forward or long-term commitments except as specifically
stated in said balance sheet or herein. There has been no material adverse
change in the financial condition or operations of the Borrower from that set
forth in said financial statements except changes disclosed in writing to CFC
prior to the date hereof.

 

E.             Location of Properties.  All property owned by the Borrower is
located in the counties identified in Schedule 1.

 

F.             No Other Liens.  As to property which is presently included in
the description of Mortgaged Property (as that term is defined in the Mortgage),
the Borrower has not, without the prior written approval of CFC, signed any
security agreement or filed or permitted to be filed any financing statement
with respect to assets owned by it, other than security agreements and financing
statements running in favor of CFC or except as disclosed in writing to CFC
prior to the date hereof.

 

G.            Required Approvals.  The Borrower has obtained all licenses,
consents and approvals of all governmental agencies or authorities that are
required to enable the Borrower to enter into this Agreement, any Note, or the
Mortgage, or to perform any of its obligations provided for in such documents,
including without limitation (and if applicable), any state public utilities
commission, any state public service commission, and the Federal Energy
Regulatory Commission.

 

H.            Borrower’s Legal Status.  Schedule 1 hereto accurately sets forth:
(a) The Borrower’s exact legal name, (b) the Borrower’s organizational type and
jurisdiction of organization, (c) the Borrower’s organizational identification
number or accurate statement that the Borrower has none and (d) the Borrower’s
place of business or, if more than one, its chief executive office as well as
the Borrower’s mailing address if different.

 

--------------------------------------------------------------------------------


 

I.              Survival.  All representations and warranties made by the
Borrower herein or made in any certificate delivered pursuant hereto shall
survive the making of the Advances and the execution and delivery to CFC of each
Note.

 

ARTICLE III

 

LOAN

 

Section 3.1.  Advances.  CFC agrees to make, and the Borrower agrees to request,
on the terms and conditions of this Agreement, Advances from time to time at the
main office of CFC, or at such other place as may be mutually agreed upon, in an
aggregate principal amount not to exceed the CFC Commitment.

 

On the Termination Date, CFC may stop advancing funds and limit the CFC
Commitment to the amount advanced prior to such date. The obligation of the
Borrower to repay the Advances shall be evidenced by one or more Notes. The
Borrower shall give CFC written notice of the date on which each Advance is to
be made.

 

Section 3.2.  Interest Rate and Payment.  Notes shall be payable and bear
interest as follows:

 

A.            Payments; Maturity; Amortization.

 

(a)     Each Note shall have a Maturity Date that is not more than five (5)
years from the date hereof, provided, however, that if such date is not a
Payment Date, then the Maturity Date shall be the Payment Date immediately
preceding such date.

 

(b)     Prior to or at the time of each Advance on a Note, Borrower shall elect
an amortization method and Amortization Basis Date for principal, or shall elect
not to amortize principal for such Advance.

 

(i) Amortizing Advances: Each Advance that the Borrower elects to amortize shall
amortize over a period not to exceed thirty (30) years from the date of such
Advance, provided, however, that such period shall not extend beyond the
Maturity Date. The Borrower, upon receipt of an Invoice relating to an Advance,
shall promptly pay interest only on each Payment Date until the first Payment
Date of the first full quarter following the Amortization Basis Date.
Thereafter, quarterly or monthly installments, as determined by CFC, of interest
and/or principal in the amounts shown in the Payment Notice, shall be paid on
each Payment Date. If not sooner paid, any amount due on account of the unpaid
principal, interest accrued thereon and fees, if any, shall be due and payable
on the Maturity Date. The amortization method for each Advance shall be as
stated on Schedule 1 or, if not so stated, then as stated on the written
requisition for such Advance submitted by Borrower to CFC pursuant to the terms
hereof.

 

(ii) Non-Amortizing Advances: Each Advance that the Borrower elects not to
amortize shall be repaid within five (5) years from the date of such Advance, or
the Maturity Date, whichever is earlier. On each Payment Date, Borrower shall
promptly pay interest only until the final Payment Date corresponding to the
term of such Advance, or the Maturity Date (whichever is applicable), upon which
date all unpaid principal, interest accrued thereon and fees, if any, shall be
due and payable. If the

 

--------------------------------------------------------------------------------


 

term of a non-amortizing Advance ends on a date that is not a Payment Date, then
the repayment of such Advance shall be due and payable on the Payment Date
immediately preceding such date.

 

(c)     CFC will furnish to the Borrower a Payment Notice at least ten (10) days
before each Payment Date, provided, however, that CFC’s failure to send a
Payment Notice shall not constitute a waiver by CFC or be deemed to relieve
Borrower of its obligation to make payments as and when due as provided for
herein.

 

(d)     No provision of this Agreement or of any Note shall require the payment,
or permit the collection, of interest in excess of the highest rate permitted by
applicable law.

 

B.            Application of Payments.  Each payment shall be applied first to
any charges other than interest or principal then due on the related Note,
second to interest accrued on the principal amount to the due date of such
payment on such Note (or, at the election of the holder of the Note, to the date
of such payment if the same is not paid on its due date), and the balance to the
reduction of principal against the Note according to an amortization schedule
provided to Borrower by CFC.

 

C.            Election of Interest Rate and Interest Rate Computation.  Prior to
each Advance on a Note, the Borrower must select in writing either a CFC Fixed
Rate or the CFC Variable Rate, as follows:

 

(a)     CFC Fixed Rate. If the Borrower elects a CFC Fixed Rate for an Advance,
then such rate shall be in effect for the CFC Fixed Rate Term selected by
Borrower.   CFC shall provide the Borrower with at least sixty (60) days prior
written notice of the date on which the CFC Fixed Rate is due to reprice.  
Pursuant to CFC’s policies of general application for repricing, the Borrower
may choose any of the Interest rate options then available for similarly
classified borrowers repricing from a CFC Fixed Rate. If Borrower does not
select an interest rate in writing when a CFC Fixed Rate is subject to
repricing, then outstanding Advances shall reprice for the same CFC Fixed Rate
Term as in effect immediately prior to the repricing, and shall bear Interest at
the then prevailing CFC Fixed Rate in effect for such term. CFC agrees that its
long-term loan policies will include a fixed interest rate option until the
Maturity Date. For any Advance, the Borrower may not select a CFC Fixed Rate
with a CFC Fixed Rate Term that extends beyond the Maturity Date. Interest on
amortizing Advances bearing interest at a CFC Fixed Rate shall be computed for
the actual number of days elapsed on the basis of a year of 365 days, until the
first day of the complete calendar quarter following the Amortization Basis
Date. Thereafter, Interest shall be computed on the basis of a 30-day month and
360-day year. Interest on non-amortizing Advances bearing interest at a CFC
Fixed Rate shall be computed for the actual number of days elapsed on the basis
of a year of 365 days.

 

(b)     CFC Variable Rate.   If the Borrower elects the CFC Variable Rate for an
Advance, then such CFC Variable Rate shall apply until the Maturity Date, unless
the Borrower elects to convert to a CFC Fixed Rate pursuant to the terms hereof.
Interest on Advances bearing interest at the CFC Variable Rate shall be computed
for the actual number of days elapsed on the basis of a year of 365 days.

 

Section 3.3.  Conversion of Interest Rates.

 

A.            CFC Variable Rate to a CFC Fixed Rate.  The Borrower may at any
time convert from the CFC Variable Rate to a CFC Fixed Rate by submitting to CFC
a Conversion Request requesting

 

--------------------------------------------------------------------------------


 

that a CFC Fixed Rate apply to any outstanding Advance. The rate shall be equal
to the rate of interest offered by CFC in effect on the date of the Conversion
Request. The effective date of the new interest rate shall be a date determined
by CFC pursuant to its policies of general application following receipt of the
Conversion Request.

 

B.            CFC Fixed Rate to CFC Variable Rate.  The Borrower may at any time
convert a CFC Fixed Rate to the CFC Variable Rate by: (i) submitting a
Conversion Request requesting that the CFC Variable Rate apply to any
outstanding Advance; and (ii) paying to CFC promptly upon receipt of an invoice
any applicable conversion fee calculated pursuant to CFC’s long-term loan
policies as established from time to time for similarly classified long-term
loans.  The effective date of the CFC Variable Rate shall be a date determined
by CFC pursuant to its policies of general application following receipt of the
Conversion Request.

 

C.            A CFC Fixed Rate to Another CFC Fixed Rate.  The Borrower may at
its option at any time convert from a CFC Fixed Rate to another CFC Fixed Rate
if the Borrower: (i) submits a Conversion Request requesting that a CFC Fixed
Rate apply to any outstanding loan balance on an Advance and (ii) pays to CFC
promptly upon receipt of an invoice any applicable conversion fee calculated
pursuant to CFC’s long-term loan policies as established from time to time for
similarly classified long-term loans. The effective date of the new interest
rate shall be a date determined by CFC pursuant to its policies of general
application following receipt of the Conversion Request.

 

Section 3.4.  Prepayment. The Borrower may at any time, on not less than thirty
(30) days prior written notice to CFC, prepay any Advance, in whole or in part,
together with the interest accrued to the date of prepayment and any prepayment
premium prescribed by CFC pursuant to its policies of general application in
effect from time to time.

 

ARTICLE IV

 

CONDITIONS OF LENDING

 

Section 4.  The obligation of CFC to make any Advance hereunder is subject to
satisfaction of the following conditions:

 

A.            Legal Matters.   All legal matters incident to the consummation of
the transactions hereby contemplated shall be satisfactory to counsel for CFC
and, as to all matters of local law, to such local counsel as counsel for CFC
may retain.

 

B.            Documents.   CFC shall have been furnished with executed copies,
satisfactory to CFC, of this Agreement, each Note and the Mortgage and certified
copies, satisfactory to CFC, of all such corporate documents and proceedings of
the Borrower authorizing the transactions hereby contemplated as CFC shall
require. CFC shall have received an opinion of counsel for the Borrower
addressing such legal matters as CFC shall reasonably require.

 

C.            Government Approvals. The Borrower shall have furnished to CFC
true and correct copies of all certificates, authorizations and consents
necessary for the execution, delivery or performance by the Borrower of this
Agreement, each Note and the Mortgage.

 

--------------------------------------------------------------------------------


 

D.            Representations and Warranties.  The representations and
warranties contained in Article II shall (except as affected by the transactions
contemplated by this Agreement) be true on the date of the making of each
Advance hereunder with the same effect as though such representations and
warranties had been made on such date; no Event of Default specified in Article
VI and no event which, with the lapse of time or the notice and lapse of time
specified in Article VI would become such an Event of Default, shall have
occurred and be continuing or will have occurred after giving effect to the
Advance on the books of the Borrower, there shall have occurred no material
adverse change in the business or condition, financial or otherwise, of the
Borrower; and nothing shall have occurred which in the opinion of CFC materially
and adversely affects the Borrower’s ability to meet its obligations hereunder.

 

E.             Mortgage Filing.  The Mortgage (and any amendments, supplements
or restatements as CFC may require from time to time) shall have been duly
recorded as a mortgage on real property and duly filed, recorded or indexed as a
security interest in personal property wherever CFC shall have requested, all in
accordance with applicable law, and the Borrower shall have paid all applicable
taxes, recording and filing fees and caused satisfactory evidence thereof to be
furnished to CFC.

 

F.             Requisitions.  Borrower shall have requested the Advance in
writing by submitting its requisition to CFC in form and substance satisfactory
to CFC.

 

G.            Other Information.  Borrower shall have furnished such other
Information, which shall be in form and substance satisfactory to CFC, as CFC
may reasonably require, including but not limited to (a) information regarding
the specific purpose for an Advance and the use thereof, (b) feasibility
studies, cash flow projections, financial analyses and pro forma financial
statements sufficient to demonstrate to CFC’s reasonable satisfaction that after
giving effect to the Advance requested, Borrower shall continue to achieve the
DSC ratio set forth in Section 5.B. herein, to meet all of its debt service
obligations, and otherwise to perform and to comply with all other covenants and
conditions set forth in this Agreement, and (c) any other information as CFC may
reasonably request.   CFC’s obligation to make any Advance hereunder is
conditioned upon prior receipt and approval of Borrower’s written requisition
and other information and documentation, if any, as CFC may have requested
pursuant to this paragraph.

 

H.            Special Conditions.  Borrower shall have complied with any special
conditions listed in Schedule 1.

 

ARTICLE V

 

COVENANTS

 

Section 5. After the date hereof and until payment in full of all Notes and
performance of all obligations of the Borrower hereunder:

 

A.            Membership. Borrower agrees that it will remain a member in good
standing of CFC.

 

B.            Financial Ratios; Design of Rates.  The Borrower, subject to
events in the judgment or CFC to be beyond the control of the Borrower, shall so
operate and manage its business as to achieve a DSC of not less than 1.35 on a
consolidated basis, said DSC ratio being determined by averaging the two highest
annual ratios during the most recent three calendar years. The Borrower

 

--------------------------------------------------------------------------------


 

shall design its rates so that such ratio will be achieved. The Borrower shall
not decrease its rates for electric service if it has failed to achieve a DSC of
1.35 on a consolidated basis for the calendar year prior to such reduction
subject only to an order from a regulatory body properly exercising jurisdiction
over the Borrower.

 

C.            Annual Certificates.  Within one hundred twenty (120) days after
the close of each calendar year, commencing with the year in which the Initial
Advance hereunder shall have been made, Borrower will deliver to CFC a written
statement, in form and substance satisfactory to CFC, signed by Borrower’s
General Manager, stating that during such year, and that to the best of said
person’s knowledge, the Borrower has fulfilled all of its obligations under this
Agreement, each Note, and the Mortgage throughout such year or, if there has
been a default in the fulfillment of any such obligations, specifying each such
default known to said person and the nature and status thereof. Borrower shall
deliver to CFC within one hundred twenty (120) days of CFC’s written request,
which shall be no more frequently than once every year, a certification, in form
and substance satisfactory to CFC, regarding the condition of the Mortgaged
Property both in a form and prepared by a professional engineer satisfactory to
CFC. Borrower shall also deliver to CFC such other information as CFC may
reasonably request from time to time.

 

D.            Notice.  Borrower agrees that it will not, directly or indirectly,
without giving written notice to CFC thirty (30) days prior to the effective
date of any change:

 

(a)                                  Change of Location of Place of Business or
Chief Executive Office.  Change the location of Borrower’s place of business or,
if more than one, its chief executive office.

 

(b)                                 Change of Name. Change the name of Borrower.

 

(c)                                  Change of Mailing Address. Change the
mailing address of Borrower.

 

(d)                                 Change of Organizational Identification
Number.   Change its organizational identification number if it has one.

 

E.             Financial Books; Financial Reports; Right of Inspection. Borrower
will at all times keep, and safely preserve, proper books, records and accounts
in which full and true entries will be made of all of the dealings, business and
affairs of the Borrower, in accordance with generally accepted accounting
principles. The Borrower will prepare and furnish CFC from time to time, not
later than thirty (30) days from the last day of each month, financial and
statistical reports on its condition and operations for the previous month.  
All of such reports shall be in such form and include such information as may be
specified by CFC, including without limitation an income statement, balance
sheet and rolling 12 month cash flow statement. Within one hundred twenty (120)
days of the end of each calendar year during the term hereof, Borrower shall
furnish to CFC a full and complete report of its financial condition and
statement of its operations as of the end of such calendar year, in form and
substance satisfactory to CFC. In addition, within one hundred twenty (120) days
of the end of each Borrower’s fiscal years during the term hereof, Borrower
shall furnish to CFC a full and complete report of its financial condition and
statement of its operations on a consolidated and consolidating basis as of the
end of such fiscal year, audited and certified by independent certified public
accountants nationally recognized or otherwise satisfactory to CFC and
accompanied by a report of such audit in form and substance satisfactory to CFC.
CFC, through its representatives, shall at all

 

--------------------------------------------------------------------------------


 

times during reasonable business hours and upon prior notice have access to, and
the right to inspect and make copies of, any or all books, records and accounts,
and any or all invoices, contracts, leases, payrolls, canceled checks,
statements and other documents and papers of every kind belonging to or in the
possession of the Borrower or in anyway pertaining to its property or business.

 

F. Limitations on Mergers and Sale, Lease or Transfer of Capital Assets;
Application of Proceeds. The Borrower may consolidate with, merge, or sell all
or substantially all of its business or assets, to another entity or person
provided such action is either approved, as is evidenced by the prior written
consent of CFC, or the purchaser, successor or resulting corporation is or
becomes a member in good standing of CFC and assumes the due and punctual
payment of the Notes and the due and punctual performance of the covenants
contained in the Mortgage and this Agreement. Notwithstanding anything in this
Agreement to the contrary, in the event that Borrower does not obtain the
written consent of CFC prior to consolidating with, merging or selling all or
substantially all of its business assets to another entity or person, then CFC
may stop advancing funds and limit the CFC Commitment to the amount advanced as
of the effective date of such consolidation, merger or sale. If no Event of
Default (and no event which with notice or lapse of time and notice would become
an Event of Default) shall have occurred and be continuing, Borrower may,
without the prior written consent of CFC, sell, lease or transfer any capital
asset in exchange for fair market value consideration paid to the Borrower if
the value of such capital asset is less than five percent (5%) of Total Utility
Plant and the aggregate value of capital assets sold, leased or transferred in
any 12-month period is less than ten percent (10%) of Total Utility Plan.
Subject to the terms of the Mortgage, if the Borrower does sell, lease or
transfer any capital assets, then the proceeds thereof (less ordinary and
reasonable expenses incident to such transaction) shall immediately (i) be
applied as a prepayment of the Notes, to such installments as may be designated
by CFC at the time of any such prepayment; (ii) in the case of dispositions of
equipment, material or scrap, applied to the purchase of other property useful
in the Borrower’s business, although not necessarily of the same kind as the
property disposed of, which shall forthwith become subject to the lien of the
Mortgage; or (iii) applied to the acquisition or construction of other property
or in reimbursement of the costs of such property.

 

G.            Limitation on Dividends, Patronage Refunds and Other
Distributions.

 

(a)     The Borrower may make Distributions in any calendar year if, after
giving effect to the Distribution, the total Equity of the Borrower will be at
least twenty percent (20%) of its Total Assets.

 

(b)     If, after giving effect to the Distribution, the total Equity of the
Borrower will be less than twenty percent (20%) of its Total Assets, then the
Borrower may nevertheless make Distributions of up to thirty percent (30%) of
its total margins for the preceding calendar year.

 

(c)     Notwithstanding anything to the contrary in subparagraphs (a) and (b)
above, the Borrower shall not make any Distribution without the prior written
consent of CFC if (i) a payment default or other Event of Default under this
Agreement has occurred and is continuing, or (ii) after giving effect to the
Distribution, the Borrower’s total current and accrued assets would be less than
its total current and accrued liabilities, or (iii) such Distribution would be
in excess of the Distributions permitted by subparagraphs (a) or (b), above.

 

(d)     For purposes of this paragraph H., the term “Distribution” means any
dividend, patronage refund, patronage capital retirement or cash distribution to
its members, stockholders or consumers (including but not limited to any general
cancellation or abatement of charges for electric energy or

 

--------------------------------------------------------------------------------


 

services furnished by the Borrower). The term “Distribution” shall not include
(i) a distribution by the Borrower to the estate of a deceased patron, (ii)
repayment by the Borrower of a membership fee upon termination of a membership,
or (iii) any rebate to a patron resulting from a cost abatement received by the
Borrower, such as a reduction of wholesale power cost previously incurred.

 

H.            Limitations on Loans, Investments and Other Obligations.

 

(a)     The Borrower shall not, without first obtaining the written approval of
CFC: (i) purchase or make any commitment to purchase any stock, bonds, notes,
debentures, or other securities or obligations of or beneficial interests in,
(ii) make any other investment in, (iii) make any loan to, or (iv) guarantee,
assume, or otherwise become liable for any obligation of any corporation,
association, partnership, joint venture, trust, government or any agency or
department thereof, or any other entity of any kind if the aggregate amount of
all such purchases, investments, loans and guarantees exceeds the greater of
fifteen percent (15%) of Total Utility Plant or fifty percent (50%) of Equity.

 

(b)     The following shall not be included in the limitation of purchases,
investments, loans and guarantees in (a) above: (i) bonds, notes, debentures,
stock, or other securities or obligations issued by or guaranteed by the United
States government or any agency or instrumentality thereof: (ii) bonds, notes,
debentures, stock, commercial paper, subordinated capital certificates, or any
other security or obligation of institutions whose senior unsecured debt
obligations are rated by at least two nationally recognized rating organizations
in either of their two highest categories; (iii) investments incidental to loans
made by CFC; and (iv) any deposit that is fully insured by the Federal
Government.

 

(c)     In no event may the Borrower take any action pursuant to subsection (a)
when there is: (i) unpaid any due installment of principal and/or interest on a
Note; or (ii) Borrower has failed to meet the financial ratio tests in Section
5.B. herein.

 

I.              Funds Requisition; Use of Proceeds. Borrower agrees (a) that CFC
may rely conclusively upon the interest rate option, interest rate term and
other written instructions submitted to CFC in Borrower’s written request for an
Advance hereunder, (b) that such instructions shall constitute a covenant under
this Agreement to repay the Advance in accordance with such instructions, the
applicable Note, the Mortgage and this Agreement, (c) to request Advances only
for the purposes set forth herein, and (d) to use the proceeds thereof only in
accordance with the terms hereof.

 

J.             Organizational Change. Borrower agrees that it will not, directly
or indirectly, without the prior written consent of CFC change its type of
organization, jurisdiction of organization or other legal structure.

 

K.            Special Covenants. Borrower agrees to comply with any special
covenant(s) identified in Schedule 1.

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6. The following shall be Events of Default under this Agreement:

 

A.            Representations and Warranties.  Any representation or warranty
made by the Borrower herein, in the Mortgage or in any certificate or financial
statement furnished to CFC hereunder which shall prove to be false or misleading
in any material respect;

 

B.            Payment.  Borrower shall fail to pay any amount due under the
terms of a Note or this Agreement within five (5) Business Days of when the same
is be due and payable, whether by acceleration or otherwise;

 

C.            Other Covenants.  Default by the Borrower in the observance or
performance of any other covenant or agreement contained in this Loan Agreement,
in a Note or the Mortgage, which shall continue for thirty (30) calendar days
after written notice thereof shall have been given to the Borrower by CFC;

 

D.            Corporate Existence.  The Borrower shall forfeit or otherwise be
deprived of its corporate charter, franchises, permits, easements, consents or
licenses required to carry on any material portion of its business;

 

E.             Other Obligations.  Default by the Borrower in the payment of any
obligation, whether direct or contingent, for borrowed money or in the
performance or observance of the terms of any instrument pursuant to which such
obligation was created or securing such obligation;

 

F.             Bankruptcy.  The Borrower shall file a petition in bankruptcy or
be adjudicated bankrupt or insolvent, or shall make an assignment for the
benefit of its creditors, or shall consent to the appointment of a receiver of
itself or of its property, or shall institute proceedings for its
reorganization, or proceedings instituted by others for its reorganization shall
not be dismissed within sixty (60) days after the institution thereof;

 

G.            Dissolution or Liquidation.  Other than as provided in subsection
F. above, the dissolution or liquidation of the Borrower, or failure by the
Borrower promptly to forestall or remove any execution, garnishment or
attachment of such consequence as will impair its ability to continue its
business or fulfill its obligations and such execution, garnishment or
attachment shall not be vacated within sixty (60) days. The term “dissolution or
liquidation of the Borrower”, as used in this subsection, shall not be construed
to include the cessation of the corporate existence of the Borrower resulting
either from a merger or consolidation of the Borrower into or with another
corporation following a transfer of all or substantially all its assets as an
entirety, under the conditions set forth in Section 5.F.

 

H.            Final Judgment.  A final judgment in excess of $100,000.00 shall
be entered against the Borrower and shall remain unsatisfied or without a stay
for a period of sixty (60) days.

 

--------------------------------------------------------------------------------


 

ARTICLE VII

 

REMEDIES

 

Section 7.  If any of the Events of Default listed in Section 6 hereof shall
occur after the date of this Agreement and shall not have been remedied, then
CFC may pursue all rights and remedies available to CFC that are contemplated by
this Agreement, the Mortgage or any of the Notes in the manner, upon the
conditions, and with the effect provided in this Agreement, the Mortgage or any
of the Notes, including, but not limited to, a suit for specific performance,
injunctive relief, damages or to declare all unpaid principal outstanding on the
Note, all accrued and unpaid interest thereon, and all other Obligations to be
immediately due and payable and the same shall thereupon become immediately due
and payable without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived. Nothing herein shall limit the right of CFC
to pursue all rights and legal and equitable remedies available to a creditor
following the occurrence of an Event of Default listed in Section 6 hereof. Each
right, power and remedy of CFC shall be cumulative and concurrent, and recourse
to one or more rights or remedies shall not constitute a waiver of any other
right power or remedy.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1.  Notices.  All notices, requests and other communications provided
for herein including, without limitation, any modifications of, or waivers,
requests or consents under, this Agreement shall be given or made in writing
(including, without limitation, by telecopy) and delivered or telecopied to the
intended recipient at the “Address for Notices” specified below, or, as to any
party, at such other address as shall be designated by such party in a notice to
each other party. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when personally delivered
or, in the case of a telecopied or mailed notice, upon receipt, in each case
given or addressed as provided for herein. The Address for Notices of the
respective parties are as follows:

 

National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, Virginia 20171-3025
Attention: Senior Vice President – Member Services

 

Fax: (703) 709-6776

 

Borrower: The address set forth in Schedule 1

 

Section 8.2.  Expenses.  The Borrower will pay all costs and expenses of CFC,
including reasonable fees of counsel, incurred in connection with the
enforcement of this Agreement, the Note(s), the Mortgage and the other
instruments provided for herein or with the preparation for such enforcement if
CFC has reasonable grounds to believe that such enforcement may be necessary.

 

Section 8.3.  Late Payments.  If payment of any amount due hereunder is not
received at CFC’s office in Herndon, Virginia, or such other location as CFC may
designate to the Borrower within

 

--------------------------------------------------------------------------------


 

five (5) Business Days after the due date thereof or such other time period as
CFC may prescribe from time to time in its policies of general application in
connection with any late payment charge (such unpaid amount being herein called
the “delinquent amount”, and the period beginning after such due date until
payment of the delinquent amount being herein called the “late-payment period”),
the Borrower will pay to CFC, in addition to all other amounts due under the
terms of a Note, the Mortgage and this Agreement, any late-payment charge as may
be fixed by CFC from time to time on the delinquent amount for the late-payment
period.

 

Section 8.4.  Filing Fees.  To the extent permitted by law, the Borrower agrees
to pay all expenses of CFC (including the fees and expenses of its counsel) in
connection with the filing or recordation of the Mortgage, all financing
statements and instruments as may be required by CFC in connection with this
Agreement, including, without limitation, any supplements, amendments or
restatements thereto, all documentary stamps, recordation and transfer taxes and
other costs and taxes incident to recordation of any document or instrument in
connection herewith. Borrower agrees to save harmless and indemnify CFC from and
against any liability resulting from the failure to pay any required documentary
stamps, recordation and transfer taxes, recording costs, or any other expenses
incurred by CFC in connection with this Agreement. The provisions of this
subsection shall survive the execution and delivery of this Agreement and the
payment of all other amounts due hereunder or due on a Note.

 

Section 8.5.  No Waiver.  No failure on the part of CFC to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise by CFC of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right.

 

SECTION 8.6. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)           THE PERFORMANCE AND CONSTRUCTION OF THIS AGREEMENT AND THE NOTES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
COMMONWEALTH OF VIRGINIA.

 

(b)           BORROWER HEREBY SUBMIT(S) TO THE NONEXCLUSIVE JURISDICTION OF THE
UNITED STATES COURTS LOCATED IN VIRGINIA AND OF ANY STATE COURT SO LOCATED FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.  BORROWER IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE ESTABLISHING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT
IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(c)           EACH OF THE BORROWER AND CFC HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 8.7.   Holiday Payments.   If any payment to be made by the Borrower
hereunder shall become due on a day which is not a Business Day, such payment
shall be made on the next

 

--------------------------------------------------------------------------------


 

succeeding Business Day and such extension of time shall be included in
computing any interest in respect of such payment.

 

Section 8.8. Modifications.  No modification or waiver of any provision of this
Agreement or a Note, and no consent to any departure by Borrower therefrom,
shall in any event be effective unless the same shall be in writing by the party
granting such modification, waiver or consent.

 

Section 8.9. Merger and Integration.  This Agreement (including the Recitals and
all exhibits and schedules hereto), the instructions contained in the written
funds requisition statement with respect to each Advance, and matters
incorporated by reference herein together contain the entire agreement of the
parties hereto with respect to the matters covered and the transactions
contemplated hereby.

 

Section 8.10. Headings.  The headings and sub-headings contained in the tilting
of this Agreement are intended to be used for convenience only and do not
constitute part of this Agreement.

 

Section 8.11. Severability.  If any term, provision or condition, or any part
thereof, of this Agreement, any Note or the Mortgage shall for any reason be
found or held invalid or unenforceable by any governmental agency or court of
competent jurisdiction, such invalidity or unenforceability shall not affect the
remainder of such term, provision or condition nor any other term, provision or
condition, and this Agreement, any Note, and the Mortgage shall survive and be
construed as if such invalid or unenforceable term, provision or condition had
not been contained therein.

 

Section 8.12. Right of Setoff.  Upon the occurrence and during the continuance
of any Event of Default, CFC is hereby authorized at any time and from time to
time, without prior notice to the Borrower, to exercise rights of setoff or
recoupment and apply any and all amounts held, or hereafter held, by CFC or owed
to the Borrower or for the credit or account of the Borrower against any and all
of the obligations of the Borrower now or hereafter existing hereunder or under
any Note. CFC agrees to notify the Borrower promptly after any such setoff or
recoupment and the application thereof, provided that the failure to give such
notice shall not affect the validity of such setoff, recoupment or application.
The rights of CFC under this section are in addition to any other rights and
remedies (including other rights of setoff or recoupment) which CFC may have.
Borrower waives all rights of setoff, deduction, recoupment or counterclaim.

 

Section 8.13. Rescission Fee. The Borrower may elect not to borrow all or any
portion of the CFC Commitment in which event CFC shall release the Borrower from
its obligations hereunder, provided the Borrower complies with such terms and
conditions as CFC may impose for such release including, without limitation,
payment of any rescission fee that CFC may from time to time prescribe, pursuant
to its policies of general application.

 

Section 8.14. Prior Loan Documents.  It is understood and agreed that with
respect to all long-term-loan agreements previously entered into by and between
CFC and Borrower, and all promissory notes thereto secured under the Mortgage
(both hereinafter being referred to as “Prior Loan Documents”) the Borrower
shall be required, after the date hereof, to meet reporting and financial
covenants as set forth in this Agreement rather than those set forth in the
Prior Loan Documents. In the event of any conflict between any reporting and
financial covenant set forth in a Prior Loan Document and any reporting and
financial covenant in this Agreement, the requirements as set forth in this
Agreement shall apply. Nothing in this section shall, however, eliminate or
modify any special condition, special affirmative covenant or special negative
covenant, If any, unless specifically agreed

 

--------------------------------------------------------------------------------


 

to in writing by CFC. Furthermore, the interest rate and amortization options
available to Borrower as set forth in this Agreement shall supersede the
interest rate and amortization options as set forth in any Prior Loan Documents.
For purposes of the foregoing, this Agreement shall be deemed to be an amendment
to all Prior Loan Documents.

 

Section 8.15. Consent, Waivers, etc.  It is understood and agreed that all
waivers, consents and authorizations previously agreed to by CFC and made to Cap
Rock, including, but not limited to, those attached as Exhibit A hereto, shall
continue in full force and effect and shall be applicable to Borrower as they
were to Cap Rock in accordance with the terms and limitations set forth in each
such waiver, consent and authorization.

 

Section 8.16. Schedule 1.   Schedule 1 attached hereto is an integral part of
this Agreement.

 

Section 8.17. Exhibit A.  Exhibit A attached hereto is an integral part of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

CAP ROCK ENERGY CORPORATION

(SEAL)

 

 

 

 

By:

 /s/ Russell E Jones

 

 

 

 

Title:

 CO-CHAIRMAN

 

 

 

 

 

Attest:

/s/ Ronald W. Lyon

 

 

 

Secretary

 

 

 

 

 

NATIONAL RURAL UTILITIES

 

COOPERATIVE FINANCE CORPORATION

 

 

(SEAL)

 

 

 

 

By:

/s/ Craig Colantoni

 

 

 

Assistant Secretary-Treasurer

 

 

 

Attest:

/s/ Kerry Rollins

 

 

 

Assistant Secretary-Treasurer

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

1.                                       The purpose of this loan is to term out
the outstanding balance on Borrower’s currently existing line of credit with CFC
bearing CFC Loan Number TX107-R-5104.

 

2.                                       The aggregate CFC Commitment is
$28,000,000.00. Within this aggregate amount, Borrower may, at its discretion,
execute one or more Notes, each Note representing a separate loan with CFC and
containing a face amount and Maturity Date in accordance with the terms,
conditions and provisions of this Agreement.

 

3.                                       The Mortgage shall mean the
Consolidated and Restated Mortgage and Security Agreement, dated as of even date
herewith, between the Borrower and CFC, as it may have been or shall be
supplemented, amended, consolidated, or restated from time to time.

 

4.                                       The Payment Date months are February,
May, August and November.

 

5.                                       The date of the Borrower’s balance
sheet referred to in Section 2.D. is 12/31/01.

 

6.                                       The Borrower’s exact legal name is: Cap
Rock Energy Corporation.

 

7.                                       The Borrower’s organizational type is:
Domestic Business Corporation.

 

8.                                       The Borrower is organized under the
laws of the state of: Texas.

 

9.                                       The Borrower’s organizational
identification number is: 151540000.

 

10.                                 The principal place of business or, if more
than one, the chief executive office of the Borrower referred to in Section 2.H.
is 500 West Wall, Suite 400, Midland, Texas 79701.

 

11.                                 The property of the Borrower referred to in
Section 3.J. is located in the counties of Andrews, Borden, Brown, Coleman,
Collin, Concho, Dawson, Ector, Fannin, Fisher, Glasscock, Howard, Hunt, Irion,
Martin, Mason, McCulloch, Menard, Midland, Mills, Mitchell, Nolan, Reagan, San
Saba, Scurry, Sterling, Tom Green and Upton in the State of Texas.

 

12.                                 The address for notices to the Borrower
referred to in Section 8.1 is 500 West Wall, Suite 400, Midland, Texas 79701,
Attention: President/CEO, Fax: 915-684-0333.

 

13.                                 The special condition(s) referred to in
Section 4.H. is:

 

(i)            Prior to, and as a condition of, the Initial Advance hereunder,
Borrower shall pay to CFC an origination fee equal to seventy-five (75) basis
points of the amount of the CFC Commitment.

 

14.                                 The special affirmative covenant(s) referred
to in Section 5.K. is (are) as follows:

 

(i)            Borrower hereby explicitly and irrevocably instructs CFC, upon
CFC’s execution of this Agreement, to make the Initial Advance under this
Agreement and the Note designated by CFC Loan Number TX107-A-9052 to repay any
outstanding principal, interest and

 

--------------------------------------------------------------------------------


 

other amounts outstanding under Borrower’s Perpetual Line of Credit with CFC
bearing CFC Loan Number TX107-R-5104 and upon such payment to CFC, Borrower
agrees that such line of credit No. TX107-R-5104 with CFC, and any agreement(s)
relating thereto shall be terminated.

 

(ii)           Borrower shall not incur any additional indebtedness, other than
that incurred through vendors and trade creditors, in the ordinary course of
business without the prior written consent of CFC.

 

(iii)          Within sixty (60) days of the end of each of Borrower’s fiscal
quarters during the term of this Agreement, Borrower shall submit a copy of its
10-Q filing to CFC.

 

(iv)          Within one hundred and twenty (120) days of the end of each of
Borrower’s fiscal years during the term of this Agreement, Borrower shall submit
a copy of its 10-K filing to CFC.

 

(v)           Notwithstanding anything to the contrary in Section 5.B. hereof,
the Borrower, subject to events in the judgment of CFC to be beyond the control
of the Borrower, shall so operate and manage its business as to achieve an
annual DSC of not less than 1.35 on a consolidated basis as of the end of its
2004 fiscal year and shall maintain such ratio in each fiscal year thereafter.

 

15.                                 The Borrower selects the following number of
Loans, the amount of each Loan, and the amortization method and/or Amortization
Basis Date for each Loan:

 

LOAN NUMBER

 

AMOUNT

 

AMORTIZATION METHOD/BASIS DATE

TX107-A-9062

 

$

28,000,000.00

 

One year principal deferral, then level debt service

 

--------------------------------------------------------------------------------


 

EXHIBIT A

[g203501kn01i001.jpg]

 

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION

 

 

July 13, 1995

 

Mr. John Parker
NewCorp Resources, Inc.
The Vanghu Building
897 Brazos Street
Suite 700

Austin, Texas  78701

 

Dear Mr. Parker:

 

This letter will confirm that the National Rural Utilities Cooperative Finance
Corporation (“CFC”) will require a debt service coverage (“DSC”) ratio of 1.20
for the proposed financing relating to NewCorp Resources, Inc.  This ratio
requirement was determined on the basis of the type of CFC member that is being
utilized in connection with the financing.

 

Please feel free to call me if you have any questions.

 

Sincerely,

 

 

/s/ Katherine Buhl

 

Katherine Buhl

Senior Loan Analyst

 

 

KMB

 

 

Woodland Park,

 

2201 Cooperative Way

 

Herndon, Virginia

 

20171-3025

 

Fax: 703-709-6700

 

 

--------------------------------------------------------------------------------


 

December 13, 1995

 

 

Mr. David W. Pruitt

President and Chief Executive Officer

Cap Rock Electric Cooperative, Inc.

500 West Wall

Suite 400

Midland, Texas 79701-1601

 

Dear Mr. Pruitt:

 

RE: Transmission Facility Lease Agreement

 

CFC has reviewed the documents between Cap Rock Electric Cooperative, Inc.,
Southwestern Public Service Company (SPS), OTP, Inc., Metropolitan Life
Insurance Company and Texas Commerce Bank, NA dated September 9, 1993, and the
subsequent amendments to the agreement in connection with the transmission
facilities lease.

 

CFC hereby approves Cap Rock Electric Cooperative’s execution of the September
9, 1993 Transaction Agreement and the related documents in connection with the
lease of the transmission facilities. Accordingly, for purposes of compliance
with Section 5(j) of the Loan Agreement dated October 24, 1995 which prohibits
Cap Rock from incurring guarantee obligations in excess of 10% of total utility
plant or 50% of total Equities and Margins, CFC will exclude the amount of Cap
Rock’s obligations with respect to the lease transaction.

 

Please feel free to call me at 1-800-424-2954 if you have any questions about
this approval.

 

 

Sincerely,

 

/s/ Katherine Buhl

 

Katherine Buhl

Senior Loan Analyst

 

--------------------------------------------------------------------------------


 

[g203501kn01i002.jpg]

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION

Powerful Financial Solutions

 

2201 Cooperative Way - Herndon, Virginia 20171-3025

http://www.nrucfc.org

703-709-6700

 

July 17, 1998

 

 

Mr. David Pruitt, President
Cap Rock Electric Cooperative, Inc.
500 W. Wall, Suite 400
Midland, TX 79701

 

 

Dear Mr. Pruitt:

 

We have finished our review of the preliminary draft of a Prospectus and
Ballot/Proxy Statement (“Proxy Statement”) related to a Special Meeting of Can
Rock Electric Cooperative, Inc. (“Cap Rock”) to be held on October 20, 1998. It
appears that the new corporate structure proposed by the Acquisition Plan
creates viable options for Cap Rock to better serve its customers in the future.

 

As you know, in accordance with a Second Restated Mortgage an Security Agreement
(“Loan Agreement”), dated October 24, 1995, between Cap Rock and the National
Rural Utilities Cooperative Finance Corporation (“CFC”), Cap Rock has pledged
substantially all of its utility plant assets (“Mortgaged Assets”) to secure
various CFC notes payable with present unpaid principal balances aggregating
approximately $9.1 million.  According to the Proxy Statement, if the proposed
acquisition plan is approved, ownership of the Mortgaged Assets will be
transferred from Cap Rock to CREC, a wholly-owned subsidiary in a corporate
restructuring transaction.

 

Based on our review of the proposed Proxy Statement, CFC has no objection to the
transfer of the Mortgaged Assets to CREC, and CFC will not deem Cap Rock in
default of the Loan Agreement as a result of the transfer, provided that:

 

•                  the transfer is made to a wholly-owned subsidiary, as
described in the Proxy Statement (or, if not a wholly-owned subsidiary, in an
entity otherwise acceptable to CFC); and

 

•                  Cap Rock and CREC execute appropriate security instruments so
that CFC continues to have a first priority, perfected security interest in the
Mortgaged Assets.

 

We look forward to working with Cap Rock as it moves forward to meet the
challenges of a deregulated, competitive electric utility industry.

 

Very truly yours,

 

/s/ Lynn Midgette

 

Lynn Midgette

Vice President, Business Development

 

--------------------------------------------------------------------------------


 

[g203501kn01i002.jpg]

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION

Powerful Financial Solutions

 

2201 Cooperative Way - Herndon, Virginia 20171-3025

http://www.nrucfc.org

703-709-6700

 

 

CAP ROCK ELECTRIC

COOPERATIVE, INC.

 

JULY 23 1999

 

RECEIVED

 

July 20, 1999

 

 

Mr. David Pruitt
President/CEO
Cap Rock Electric Cooperative
500 West Wall, Suite 400
Midland, TX 79701-1601

 

Dear Mr. Pruitt:

 

Re: Limitations on Loans, Investments and Other Obligations

 

As outlined in Article V Section 5 L (a) of Cap Rock’s loan agreement with CFC:

 

The Borrower shall not, without first obtaining the written approval of CFC: (I)
purchase or make any commitment to purchase any stock, bonds, notes, debentures,
or other securities or obligations of or beneficial interests in, (ii) make any
other investment in, (iii) make any loan to, or (iv) guarantee, assume or
otherwise become liable for any obligation of any corporation, association,
partnership, joint venture, trust, government or any agency or department
thereof, or any other entity of any kind if the aggregate amount of all such
purchases, investments, loans and guarantees exceeds the greater of fifteen
percent (15%) of Total Utility Plant or fifty percent (50%) of Equities and
Margins.

 

Cap Rock’s loans, investments and guarantees as of the date of this letter
exceed the maximum amount without obtaining approval from CFC.

 

CFC is aware of the transactions to date which comprise the total amount of
loans, investments and guarantees at Cap Rock.  CFC hereby provides written
approval for exceeding the limitation outlined above, based on the transactions
which has occurred as of the date of this letter.  Please note that any future
transactions which effect the loans, investments and guarantees of Cap Rock must
be approved in writing by CFC.

 

Please do not hesitate to contact me if you have additional questions.

 

 

Sincerely,

 

/s/ Cindy Tracy

 

Cindy Tracy

Associate Vice President

 

--------------------------------------------------------------------------------


 

[g203501kn01i002.jpg]

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION

A Touchstone® Energy Cooperative

 

2201 Cooperative Way - Herndon, Virginia 20171-3025

http://www.nrucfc.org

703-709-6700

 

February 22, 2002

 

Mr. David Pruitt
President
Cap Rock Electric Cooperative, Inc.
500 West Wall Street
Suite 400
Midland, TX 79701

 

Re:                               Article V, Section H. Loan Agreement Waiver

 

Dear Mr. Pruitt:

 

As outlined in Article V, Section H of the Loan Agreement (“Loan Agreement”) by
and between Cap Rock Electric Cooperative, Inc. (“Cap Rock”) and National Rural
Utilities Cooperative Finance Corporation (“CFC”).

 

Subparagraph (a) provides:

 

“The Borrower may make Distributions in any calendar year if, after giving
effect to the Distribution, the total Equity of the Borrower will be at least
twenty percent (20%) of its Total Assets.”

 

Subparagraph (b) provides:

 

“If, after giving effect to the Distribution, the total Equity of the Borrower
will be less than twenty percent (20%) of its Total Assets, then the Borrower
may nevertheless make Distributions of up to thirty percent (30%) of its total
margins for the preceding calendar year.”

 

Subparagraph (c) provides:

 

“Notwithstanding anything to the contrary in subparagraphs (a) and (b) above,
the Borrower shall not make any Distribution without the prior written consent
of CFC if (i) a payment default or other Event of Default under this Agreement
has occurred and is continuing, or (ii) after giving effect to the Distribution,
the Borrower’s total current and accrued assets would be less than its total
current and accrued liabilities, or (iii) such Distribution would be in excess
of the Distributions permitted by subparagraphs (a) or (b), above.”

 

--------------------------------------------------------------------------------


 

[g203501kn01i002.jpg]

NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION

A Touchstone® Energy Cooperative

 

2201 Cooperative Way - Herndon, Virginia 20171-3025

http://www.nrucfc.org

703-709-6700

 

March 15, 2002

 

VIA FACSIMILE

 

Mr. David Pruitt
President
Cap Rock Electric Cooperative, Inc.
500 West Wall Street
Suite 400
Midland, TX 79701

 

Re:          Line of Credit Agreement (Facility TX107-R-5104)

 

Dear Mr. Pruitt:

 

This letter is to confirm our conversations last month.  The automatic renewal
provisions of Section 1 of the Line of Credit Agreement dated June 24, 1997
shall remain in full force and effect.  Therefore, provided that all other terms
and conditions of the Line of Credit Agreement have been satisfied, and all
other terms and conditions of any and all other Loan Agreements by and between
National Rural Utilities Finance Corporation and Cap Rock Electric Cooperative,
Inc. have been satisfied, the Line of Credit will be automatically renewed as of
June 24, 2002.

 

Very truly yours,

 

/s/ Elaine MacDonald

 

for

Lynn Midgette

Director, Portfolio Management

 

--------------------------------------------------------------------------------


 

[g203501kn01i003.jpg]

 

April 30, 2002

 

 

Lynn Midgette
Director, Portfolio Management

National Rural Utilities Cooperative Finance Corporation

Woodland Park, 2201 Cooperative Way

Herndon, Virginia 20171-3025

 

Re:          Transmission Facility Lease Agreement

 

Dear Ms. Midgette:

 

Previously, in December, 1995, CFC consented to and approved Cap Rock’s
execution of documents necessary to finance the construction of transmission
facilities through a sale/leaseback agreement that was subsequently assigned to
NewCorp Resources Electric Cooperative, Inc. (“NewCorp”). NewCorp is now in the
process of refinancing such transmission facilities and paying off the original
lease. While the transmission facilities do not secure any debt owed by Cap Rock
to CFO, NewCorp wanted to make you aware of this transaction.

 

NewCorp hopes to borrow approximately $50 million for the transmission
facilities.  Loan payments will be same or less than lease payments now being
paid; therefore the new arrangement, which will be a component of Cap Rock
operating costs, will not impact Cap Rock financial status.  I would appreciate
if you would indicate your agreement to consent to this new transaction by
signing in the space provided below.

 

Should you have any questions or require further information regarding this
matter, please do not hesitate to contact me.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Lee D. Atkins

 

 

 

Lee D. Atkins

 

 

Senior Vice President/CFO

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

National Rural Utilities Cooperative

 

 

Finance Corporation

 

 

 

 

 

By:

/s/ Lynn Midgette

5/9/02

 

 

 

Lynn Midgette

Date:

 

 

 

--------------------------------------------------------------------------------


 

CONSOLIDATED AND RESTATED MORTGAGE

 

AND

 

SECURITY AGREEMENT

 

Made By and Between

 

CAP ROCK ENERGY CORPORATION
500 West Wall, Suite 400, Midland, Texas 79701

Organizational ID Number: 151540000
Organizational Type: Domestic Business Corporation

 

Mortgagor

 

and

 

NATIONAL RURAL UTILITIES

COOPERATIVE FINANCE CORPORATION

2201 Cooperative Way, Herndon, Virginia 20171-3025

 

Mortgagee

 

Dated as of

 

February 7, 2003

 

***

 

THIS INSTRUMENT GRANTS A SECURITY INTEREST

IN A TRANSMITTING UTILITY.

 

***

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.

 

***

 

THIS INSTRUMENT WAS DRAFTED BY JAMES J JABLONSKI
OF NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION

 

MORTGAGEE’S TELEPHONE NUMBER IS 1-800-424-2954

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

Section 1.01

Definitions

 

 

 

 

Section 1.02

Construction of Mortgage

 

 

 

 

ARTICLE II

 

 

 

SECURITY

 

 

 

 

Section 2.01

Granting Clause

 

 

 

 

ARTICLE III

 

 

 

PARTICULAR COVENANTS OF THE MORTGAGOR

 

 

 

 

Section 3.01

Authority to Execute and Deliver Notes and Mortgage; All Action Taken;
Enforceable Obligations

 

 

 

 

Section 3.02

Authority to Mortgage Property; No Liens; Exception for Permitted Encumbrances;
Mortgagor to Defend Title and Remove Liens

 

 

 

 

Section 3.03

Additional Permitted Debt

 

 

 

 

Section 3.04

Payment of Notes

 

 

 

 

Section 3.05

Preservation of Corporate Existence and Franchises

 

 

 

 

Section 3.06

Maintenance of Mortgaged Property

 

 

 

 

Section 3.07

Insurance; Restoration of Damaged Mortgaged Property

 

 

 

 

Section 3.08

Mortgagee Right to Expend Money to Protect Mortgaged Property

 

 

 

 

Section 3.09

Further Assurances to Confirm Security of Mortgage

 

 

 

 

Section 3.10

Application of Proceeds from Condemnation

 

 

 

 

Section 3.11

Compliance with Loan Agreement

 

 

 

 

Section 3.12

Rights of Way, etc.

 

 

 

 

Section 3.13

Mortgagor’s Legal Status

 

 

 

 

Section 3.14

Authorization to File Financing Statements

 

 

--------------------------------------------------------------------------------


 

Section 3.15

Other Actions Concerning Mortgaged Property

 

 

 

 

ARTICLE IV

 

 

 

REMEDIES OF THE MORTGAGEE

 

 

 

 

Section 4.01

Events of Default

 

 

 

 

Section 4.02

Acceleration of Maturity; Rescission and Amendment

 

 

 

 

Section 4.03

Remedies of Mortgagee

 

 

 

 

Section 4.04

Application of Proceeds from Remedial Actions

 

 

 

 

Section 4.05

Remedies Cumulative; No Election

 

 

 

 

Section 4.06

Waiver of Appraisement Rights

 

 

 

 

Section 4.07

Notice of Default

 

 

 

 

ARTICLE V

 

 

 

POSSESSION UNTIL DEFAULT DEFEASANCE CLAUSE

 

 

 

 

Section 5.01

Possession Until Default

 

 

 

 

Section 5.02

Defeasance

 

 

 

 

ARTICLE VI

 

 

 

MISCELLANEOUS

 

 

 

 

Section 6.01

Property Deemed Real Property

 

 

 

 

Section 6.02

Mortgage to Bind and Benefit Successors and Assigns

 

 

 

 

Section 6.03

Headings

 

 

 

 

Section 6.04

Notices

 

 

 

 

Section 6.05

Severability

 

 

 

 

Section 6.06

Mortgage Deemed Security Agreement

 

 

 

 

Section 6.07

Indemnification by Mortgagor of Mortgagee

 

 

ii

--------------------------------------------------------------------------------


 

Section 6.08

Counterparts

 

 

 

 

Section 6.09

Costs and Expenses

 

 

 

 

APPENDIX A

 

 

 

 

 

APPENDIX B

 

 

 

 

 

APPENDIX C

 

 

 

iii

--------------------------------------------------------------------------------


 

CONSOLIDATED AND RESTATED MORTGAGE AND SECURITY AGREEMENT, dated as of February
7, 2003, (“Mortgage”) is made by and between cap ROCK ENERGY CORPORATION
(hereinafter called the “Mortgagor”), a corporation existing under the laws of
the State of Texas, and NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
(hereinafter called “CFC” or the “Mortgagee”), a cooperative association
incorporated under the laws of the District of Columbia.

 

RECITALS

 

WHEREAS, Cap Rock Electric Cooperative, Inc. (“Cap Rock”), for value received,
has heretofore borrowed funds from CFC pursuant to certain loan agreements
identified in the Appendix “A” (said loan agreements being hereinafter
collectively called the “Outstanding Loan Agreement”) and has accordingly
heretofore duly authorized and executed, and has delivered to CFC, or has
assumed the payment of, a certain mortgage note, or certain mortgage notes, all
payable to the order of CFC, in installments, of which the certain mortgage note
or notes (hereinafter collectively called the “Outstanding Notes”) identified in
the Appendix “A” are now outstanding and held by CFC; and

 

WHEREAS, the Outstanding Notes are secured by the security instruments as
supplemented, amended or restated (each “Original Mortgage” identified in
Appendix “A” hereto, hereinafter called the Instruments Recital”) originally
entered into between Cap Rock and CFC; and

 

WHEREAS, pursuant to the Agreement to Combine McCulloch and Cap Rock Electric
Cooperatives by and between Cap Rock and McCulloch Electric Cooperative, Inc.,
dated as of June 30, 1999, Cap Rock purchased all of the assets and assumed all
of the liabilities of McCulloch Electric Cooperative, Inc. on or about September
4, 1999 (the “McCulloch Acquisition”); and

 

WHEREAS, pursuant to the terms of the Original Mortgage, upon the completion of
the McCulloch Acquisition, Mortgagee acquired a security interest in all of the
McCulloch assets purchased by Cap Rock; and

 

WHEREAS, Cap Rock assigned all of its property and assets, rights privileges and
franchises, except for one thousand (1000) shares of stock in Mortgagor, to
Mortgagor in exchange for Mortgagor’s agreement to accept an assignment of all
debts, obligations and liabilities of every kind of Cap Rock pursuant to an
Assignment by end between Mortgagor and Cap Rock effective September 4, 2001
(“Assignment”); and

 

WHEREAS, pursuant to the Assignment, by accepting the Assignment, Mortgagor
assumed all of the debts, obligations and liabilities of Cap Rock; and

 

WHEREAS, pursuant to the Assignment, Cap Rock transferred all of its property
and assets, rights and privileges via a certain Bill of Sale dated February 5,
2002, certain Warranty Deeds all dated February 5, 2002 and certain Assignments
of Easements and Rights of Way all dated February 5, 2002; and

 


 

WHEREAS, pursuant to the Assignment, Mortgagor assumed the obligations of Cap
Rock under the Outstanding Loan Agreements, Outstanding Notes and each Original
Mortgage; and

 

WHEREAS, this Mortgage, while preserving the priority of CFC’s lien under the
Original Mortgage, restates and consolidates the Original Mortgage and secures
the payment of Outstanding Notes and Current Notes (as identified more
particularly in the Instruments Recital); and

 

WHEREAS, the Mortgagor has decided to borrow funds from the Mortgagee pursuant
to the Current Loan Agreement;

 

WHEREAS, pursuant to the Current Loan Agreement, Mortgagor has duty authorized,
executed and delivered to the Mortgagee one or more Current Notes to be secured
by the mortgage of the property hereinafter described;

 

WHEREAS, the Mortgagor and the Mortgagee are authorized to enter into this
Mortgage.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
contained herein, do agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.   Definitions. Capitalized terms used in this Mortgage shall have
the meanings specified below. Any capitalized terms used in this Mortgage and
not defined below or elsewhere herein shall have the meanings assigned to them
under the Uniform Commercial Code of the jurisdiction governing construction of
this Mortgage, unless the context clearly requires otherwise. The terms defined
herein include the plural as well as the singular and the singular as well as
the plural.

 

Accounting Requirements shall mean any system of accounts prescribed by a
federal regulatory authority having jurisdiction over the Mortgagor or, in the
absence thereof, the requirements of generally accepted accounting principles
applicable to businesses similar to that of the Mortgagor.

 

Business Day shall mean any day that both CFC and the depository institution CFC
utilizes for funds transfers are both open for business.

 

CFC is defined in the recitals to this Mortgage and shall include its successors
and assigns.

 

Current Loan Agreement means that certain loan agreement by and between CFC and
the Mortgagor identified as such in the Instruments Recital, together with all
amendments, supplements thereto and restatements thereof.

 

Current Notes shall mean all Notes identified as such in the Instruments Recital
and issued under the Current Loan Agreement.

 

--------------------------------------------------------------------------------


 

Equities and Margins shall mean Mortgagor’s equities and margins computed
pursuant to the Accounting Requirements.

 

Equity shall mean the aggregate of Mortgagor’s Equities and Margins as computed
pursuant to the Accounting Requirements.

 

Event of Default shall have the meaning specified in Section 4.01 hereof.

 

Excepted Property shall mean the property, if any, identified on Appendix C
hereto.

 

Fiscal Year shall mean the fiscal year of the Mortgagor.

 

Instruments Recital shall mean Appendix A hereto.

 

Lien shall mean any statutory or common law consensual or non-consensual
mortgage, pledge, security interest, encumbrance, lien, right of set off, claim
or charge of any kind, including, without limitation, any conditional sale or
other title retention transaction, any lease transaction in the nature thereof
and any secured transaction under the Uniform Commercial Code.

 

Loan Agreement shall mean, collectively;

 

a)             the Outstanding Loan Agreement

 

b)            the Current Loan Agreement; and

 

c)                                      any other loan agreement executed by and
between Cap Rock, as assumed by Mortgagor, and CFC in connection with the
execution and delivery of any Notes secured hereby.

 

Maximum Debt Limit shall mean the amount more particularly described in Appendix
A hereto.

 

Mortgaged Property shall have the meaning specified in Section 2.01 hereof.

 

Mortgagee shall mean CFC, its successor and assigns.

 

Note or Notes shall mean the Current Notes and any Outstanding Notes secured
under this Mortgage.

 

Original Mortgage shall mean the meaning as further described on Appendix A,
attached hereto.

 

Outstanding Loan Agreements shall mean those loan agreements between Cap Rock,
as assumed by Mortgagor, and CFC identified as such in the Instruments Recital.

 

Outstanding Notes shall mean all Notes identified as such in the Instruments
Recital.

 

--------------------------------------------------------------------------------


 

Permitted Encumbrances shall mean:

 

(1)           any Liens for taxes, assessments or governmental charges for the
currant year and taxes, assessments or governmental charges due but not yet
delinquent;

 

(ii)           Liens for workmen’s compensation awards and similar obligations
not then delinquent;

 

(iii)          mechanics’, laborers’, materialmen’s and similar Liens not then
delinquent, and any such Liens, whether or not delinquent, whose validity is at
the time being contested in good faith;

 

(iv)          Liens and charges incidental to construction or current operation
which have not been filed or asserted or the payment of which has been
adequately secured or which, in the opinion of counsel to the Mortgagor are
insignificant in amount;

 

(v)           Liens securing obligations not assumed by the Mortgagor and on
account of which it does not pay and does not expect to pay interest, existing
upon real estate (or rights in or relating to real estate) over or in respect of
which the Mortgagor has a right-of-way or other easement for substation,
transmission, distribution or other right-of-way purposes;

 

(vi)          any right which the United States of America or any state or
municipality or governmental body or agency may have by virtue of any franchise,
license, contract or statute to purchase, or designate a purchaser of, or order
the sale of, any property of the Mortgagor upon payment of reasonable
compensation therefor, or upon reasonable compensation or conditions to
terminate any franchise, license or other rights before the expiration date
hereof or to regulate the property and business of the Mortgagor;

 

(vii)         attachment of judgment Liens covered by Insurance (to the extent
of the Insurance coverage), or upon appeal and covered by bond;

 

(viii)        deposits or pledges to secure payment of workmen’s compensation,
unemployment insurance, old age pensions or other social security;

 

(ix)           deposits or pledges to secure performance of bids, tenders,
contracts (other than contracts for the payment of borrowed money), leases,
public or statutory obligations;

 

(x)            surety or appeal bonds, and other deposits or pledges for
purposes of like general nature in the ordinary course of business;

 

(xi)           easements or reservations in respect to any property for the
purpose of transmission and distribution lines and rights-of-way and similar
purposes, zoning ordinances, regulations, reservations, restrictions, covenants,
party wall agreements, conditions of record and other encumbrances (other than
to secure the payment of money), none of which in the opinion of counsel to the
Mortgagor is such as to interfere with the proper operation of the property
affected thereby;

 

--------------------------------------------------------------------------------


 

(xii)          the burdens of any law or governmental organization or permit
requiring the Mortgagor to maintain certain facilities or perform certain acts
as a condition of its occupancy of or interference with any public land or any
river, stream or other waters or relating to environmental matters;

 

(xiii)         any Lien or encumbrance for the discharge of which moneys have
been deposited in trust with a proper depository to apply such moneys to the
discharge of such Lien or encumbrances;

 

(xiv)        any Lien reserved as security for rent or compliance with other
provisions of the lease in case of any leasehold estate made, or existing on
property acquired in the ordinary course of business or in connection with
Restricted Rentals permitted by Section 3.03; and

 

(xv)         Liens for purchase money indebtedness permitted by Section 3.03;
and

 

(xvi)        Liens in favor of CFC.

 

Restricted Rentals shall mean all rentals required to be paid under finance
leases and charged to income, exclusive of any amounts paid under any such lease
(whether or not designated therein as rental or additional rental) for
maintenance or repairs, insurance, taxes, assessments, water rates or similar
charges. For the purpose of this definition, the term “finance lease” shall mean
any lease having a rental term (including the term for which such lease may be
renewed or extended at the option of the lessee) in excess of 3 years and
covering property having an initial cost in excess of $250,000 other than
automobiles, trucks, trailers, other vehicles (including without limitation
aircraft and ships), office, garage and warehouse space and office equipment
(including without limitation computers).

 

Security Interest shall mean any assignment, transfer, mortgage, hypothecation
or pledge.

 

Subordinated Indebtedness shall mean indebtedness of the Mortgagor, payment of
which shall be subordinated to the prior payment of the Notes by subordination
agreement in form and substance satisfactory to the Mortgagee, which approval
will not be unreasonably withheld.

 

Total Utility Plant shall mean the amount constituting the total utility plant
of the Mortgagor computed in accordance with the Accounting Requirements.

 

Uniform Commercial Code shall mean the Uniform Commercial Code of the
jurisdiction governing construction of this Mortgage.

 

Section 1.02. Construction of Mortgage. Accounting terns used in this Mortgage
and not referred to above shall have the meanings assigned to them under
generally accepted accounting principles. The singular shall include the plural,
and vice versa, as the context requires.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

SECURITY

 

Section 2.01. Granting Clause. In order to secure the payment of the principal
of (and premium, if any) and interest on the Notes, according to their terms,
and further to secure the due performance of the covenants, agreements and
provisions contained in this Mortgage and the Loan Agreement, and to declare the
terms and conditions upon which the Notes are to be secured, the Mortgagor, in
consideration of the premises, does hereby grant, bargain, sell, alienate,
convey, assign, transfer, mortgage, hypothecate, pledge, set over and confirm
unto the Mortgagee, all property, rights, privileges and franchises of the
Mortgagor of every kind and description, real, personal or mixed, tangible or
intangible, whether now owned or hereafter acquired by the Mortgagor, wherever
located, and grants a security interest therein for the purposes herein
expressed, except any Excepted Property, and including all and singular the
following described property (all of which is hereinafter called the “Mortgaged
Property”):

 

I

 

All right, title and interest of the Mortgagor in and to the electric generating
plants and facilities and electric transmission and distribution lines and
facilities now owned by the Mortgagor and located in the counties listed in
Appendix B hereto, or hereafter constructed or acquired by the Mortgagor,
wherever located, and in and to all extensions and improvements thereof and
additions thereto, including any and all other property of every nature and
description, used or acquired for use by the Mortgagor in connection therewith,
and including, without limitation, the property described in the property
schedule listed on or attached to Appendix B hereto;

 

II

 

All right, title and interest of the Mortgagor in, to and under any and all
grants, privileges, rights of way and easements now owned, held, leased, enjoyed
or exercised, or which may hereafter be owned, held, leased, acquired, enjoyed
or exercised, by the Mortgagor for the purposes of, or in connection with, the
construction or operation by or on behalf of the Mortgagor of electric
transmission or distribution lines or systems, whether underground or overhead
or otherwise, or of any electric generating plant, wherever located;

 

III

 

All right, title and interest of the Mortgagor in, to and under any and all
licenses, ordinances, privileges and permits heretofore granted, issued or
executed, or which may hereafter be granted, issued or executed, to it or to its
assignors by the United States of America, or by any state, or by any county,
township, municipality, village or other political subdivision thereof, or by
any agency, board, commission or department of any of the foregoing, authorizing
the construction, acquisition or operation of electric transmission or
distribution lines or systems, or any electric generating plant or plants,
insofar as the same may by law be assigned, granted, bargained, sold, conveyed,
transferred, mortgaged or pledged;

 

--------------------------------------------------------------------------------


 

IV

 

All right, title and interest of the Mortgagor in, to and under any and all
accounts, contract rights and general intangibles (as such terms are defined in
the applicable Uniform Commercial Code) heretofore or hereafter acquired by the
Mortgagor, including all contracts heretofore or hereafter executed by and
between the Mortgagor and any person, firm, corporation or governmental body or
agency providing for the purchase, sale, exchange or transmission of electric
power or energy by the Mortgagor;

 

V

 

Also, all right, title and interest of the Mortgagor in and to all other
property, real or personal, tangible or intangible, of every kind, nature and
description, and wheresoever situated, now owned or hereafter acquired by the
Mortgagor, it being the intention hereof that all such property now owned but
not specifically described herein or acquired or held by the Mortgagor after the
date hereof shall be as fully embraced within and subjected to the lien hereof
as if the same were now owned by the Mortgagor and were specifically described
herein to the extent only, however, that the subjection of such property to the
lien hereof shall not be contrary to law;

 

Together with all rents, income, revenues, profits, cash, proceeds and benefits
at any time derived, received or had from any and all of the above-described
property or business operations of the Mortgagor, to the fullest extent
permitted by law.

 

Provided, however, that no automobiles, trucks, trailers, tractors or other
vehicles (including, without limitation, aircraft or ships, if any) owned or
used by the Mortgagor shall be included in the Mortgaged Property.

 

TO HAVE AND TO HOLD all and singular the Mortgaged Property unto the Mortgagee
forever, to secure equally and ratably the payment of the principal of (premium,
if any) and interest on the Notes, according to their terms, without preference,
priority or distinction as to interest or principal (except as otherwise
specifically provided herein) or as to lien or otherwise of any Note over any
other Note by reason of the priority in time of the execution, delivery or
maturity thereof or of the assignment or negotiation thereof, or otherwise, and
to secure the due performance of the covenants, agreements and provisions herein
and in the Loan Agreement contained, and for the uses and purposes and upon the
terms, conditions, provisos and agreements hereinafter expressed and declared.

 

ARTICLE III

 

PARTICULAR COVENANTS OF THE MORTGAGOR

 

The Mortgagor covenants with the Mortgagee as follows:

 

Section 3.01. Authority to Execute and Deliver Notes and Mortgage; All Action
Taken; Enforceable Obligations. The Mortgagor is authorized under its articles
of incorporation and bylaws and all applicable laws and by corporate action to
execute and deliver the Notes and this Mortgage; and the Notes and this Mortgage
are, the valid and enforceable obligations of the Mortgagor in accordance with
their respective terms.

 

--------------------------------------------------------------------------------


 

Section 3.02. Authority to Mortgage Property; No Liens; Exception for Permitted
Encumbrances; Mortgagor to Defend Title and Remove Liens. The Mortgagor warrants
that it has good, right and lawful authority to mortgage the Mortgaged Property
for the purposes herein expressed, and that the Mortgaged Property is free and
clear of any Lien affecting the title thereto, except the lien of this Mortgage
and Permitted Encumbrances. Except as to Permitted Encumbrances, the Mortgagor
will, so long as any of the Notes shall be outstanding, maintain and preserve
the lien of this Mortgage superior to all other Liens affecting the Mortgaged
Property and will forever warrant and defend the title to the Mortgaged Property
against any and all claims and demands. Subject to the provisions of Section
3.03, or unless approved by the Mortgagee, the Mortgagor will purchase all
materials, equipment and replacements to be incorporated in or used in
connection with the Mortgaged Property outright and not subject to any
conditional sales agreement, chattel mortgage, bailment, lease or other
agreement reserving to the seller any right, title or Lien. Except as to
Permitted Encumbrances, the Mortgagor will promptly pay or discharge any and all
obligations for or on account of which any such Lien or charge might exist or
could be created and any and all lawful taxes, rates, levies, assessments,
Liens, claims or other charges imposed upon or accruing upon any of the
Mortgagor’s property (whether taxed to the Mortgagor or to the Mortgagee), or
the franchises, earnings or business of the Mortgagor, as and when the same
shall become due and payable; provided, however, that this provision shall not
be deemed to require the payment or discharge of any tax, rate, levy, assessment
or other governmental charge while the Mortgagor is contesting the validity
thereof by appropriate proceedings in good faith and so long as it shall have
set aside on its books adequate reserves with respect thereto.

 

Section 3.03. Additional Permitted Debt. Except as permitted by the Loan
Agreement, the Mortgagor shall not incur, assume, guarantee or otherwise become
liable in respect of any debt (including Subordinated Indebtedness) other than
the following:

 

(1)                                  Purchase money indebtedness in non-electric
utility property, in an amount not exceeding ten percent (10%) of Total Utility
Plant or fifty percent (50%) of Equity, whichever is greater;

 

(2)                                  Restricted Rentals in an amount not to
exceed five percent (5%) of Equity during any 12 consecutive calendar month
period;

 

(3)                                  Unsecured current debt and lease
obligations incurred in the ordinary course of business including accounts
payable for goods and services; and

 

(4)                                  Unsecured indebtedness.

 

Section 3.04. Payment of Notes. The Mortgagor will duly and punctually pay the
principal of (premium, if any) and interest on the Notes at the dates and places
and in the manner provided therein, and all other sums becoming due hereunder.

 

Section 3.05. Preservation of Corporate Existence and Franchises. The Mortgagor
will, so long as any of the Notes are outstanding, take or cause to be taken all
such action as from time to time may be necessary to preserve its corporate
existence and to preserve and renew all franchises, rights of way, easements,
permits, and

 

--------------------------------------------------------------------------------


 

licenses now or hereafter to be granted or upon it conferred, and will comply
with all valid laws, ordinances, regulations and requirements applicable to it
or its property.

 

Section 3.06. Maintenance of Mortgaged Property. So long as the Mortgagor holds
title to the Mortgaged Property, the Mortgagor will at all times maintain and
preserve the Mortgaged Property in good repair, working order and condition,
ordinary wear and tear and acts of God excepted, and in compliance with all
applicable laws, regulations and orders, and will from time to time make all
necessary and proper repairs, renewals, and replacements, and useful and proper
alterations, additions, betterments and improvements, and will, subject to
contingencies beyond its reasonable control, at all times keep its plant and
properties in continuous operating condition and use all reasonable diligence to
furnish the consumers served by it through the Mortgaged Property, or any part
thereof, with an adequate supply of electric energy and other services furnished
by the Mortgagor. If any substantial part of the Mortgaged Property is leased by
the Mortgagor to any other party, the lease agreement between the Mortgagor and
the lessee shall obligate the lessee to comply with the provisions of this
Section in respect of the leased facilities and permit the Mortgagor to operate
the leased facilities in the event of any failure by the lessee to so comply.

 

Section 3.07.  Insurance; Restoration of Damaged Mortgaged Property. The
Mortgagor will take out, as the respective risks are incurred, and maintain the
classes and amounts of insurance in conformance with generally accepted utility
industry standards for such classes and amounts of coverages of utilities of the
size and character of the Mortgagor.

 

The foregoing insurance coverage shall be obtained by means of bond and policy
forms approved by regulatory authorities, and, with respect to insurance upon
any part of the Mortgaged Property, shall provide (unless waived by the
Mortgagee) that the insurance shall be payable to the Mortgagee as its interest
may appear by means of the standard Mortgagee clause without contribution. Each
policy or other contract for such insurance shall contain an agreement by the
insurer that, notwithstanding any right of cancellation reserved to such
insurer, such policy or contract shall continue in force for at least thirty
(30) days after written notice to the Mortgagee of cancellation.

 

In the event of damage to or the destruction or loss of any portion of the
Mortgaged Property, unless the Mortgagee shall otherwise agree, the Mortgagor
shall promptly replace or restore such damaged, destroyed or lost portion so
that the Mortgaged Property shall be in substantially the same condition as it
was in prior to such damage, destruction or loss, and shall apply the proceeds
of the insurance for that purpose.

 

Sums recovered under any policy or fidelity bond by the Mortgagor for a loss of
funds advanced under the Notes or recovered by the Mortgagee for any loss under
such policy or bond shall, unless otherwise directed by the Mortgagee, be
applied to the prepayment of the Notes pro rata according to the unpaid
principal amounts thereof (such prepayments to be applied to such notes and
installments thereof as may be designated by the Mortgagee at the time of any
such prepayment), or be used to construct or acquire facilities which will
become part of the Mortgaged Property. At the request of the Mortgagee, the
Mortgagor shall exercise such rights and remedies which it may have under such
policy or fidelity bond and which may be designated by the Mortgagee, and the
Mortgagor hereby irrevocably appoints the Mortgagee as its agent to

 

--------------------------------------------------------------------------------


 

exercise such rights and remedies under such policy or bond as the Mortgagee may
choose, and the Mortgagor shall pay all costs and expenses incurred by the
Mortgagee in connection with such exercise.

 

Section 3.08. Mortgagee Right to Expend Money to Protect Mortgaged Property. The
Mortgagor agrees that the Mortgagee from time to time hereunder may in its sole
discretion, but shall not be obligated to, after having given five (5) Business
Days prior written notice to Mortgagor, advance funds on behalf of Mortgagor, in
order to insure Mortgagor’s compliance with any covenant, warranty,
representation or agreement of Mortgagor made in or pursuant to this Mortgage or
any Loan Agreement, to preserve or protect any right or interest of the
Mortgagee in the Mortgaged Property or under or pursuant to this Mortgage or any
Loan Agreement, including without limitation, the payment of any insurance
premiums or taxes and the satisfaction or discharge of any judgment or any Lien
upon the Mortgaged Property or other property or assets of Mortgagor; provided,
however, that the making of any such advance by the Mortgagee shall not
constitute a waiver by the Mortgagee of any Event of Default with respect to
which such advance is made nor relieve the Mortgagor of any such Event of
Default. Notwithstanding the foregoing, if, in the sole discretion of Mortgagee,
a situation arises which requires immediate action by Mortgagee to preserve and
protect any of the Mortgaged Property given to secure the obligations secured by
this Mortgage, Mortgagee shall be free to take such action as it reasonably
deems appropriate to preserve and protect such Mortgaged Property without
delivery of prior written notice to Mortgagor, or if such notice has been
delivered, without waiting for the expiration of the aforementioned grace
period. The Mortgagor shall pay to the Mortgagee upon demand all such advances
made by the Mortgagee with interest thereon at a rate equal to the Mortgagee’s
rate at such time for short-term loans but in no event shall such rate be in
excess of the maximum rate permitted by applicable law. All such advances shall
be included in the obligations and secured by this Mortgage.

 

Section 3.09. Further Assurances to Confirm Security of Mortgage. Upon the
written request of the Mortgagee, the Mortgagor shall promptly make, execute,
acknowledge and deliver or cause to be made, executed, acknowledged and
delivered all such further and supplemental indentures of mortgage, deeds of
trust, mortgages, financing statements and amendments thereto (including
continuation statements), security agreements, pledge agreements, stock powers
or other such instruments of transfer or assignment duly executed in blank,
stock certificates or other securities representing any of the Mortgaged
Property, instruments (including any promissory notes held or acquired by the
Mortgagor, duly endorsed and assigned to the Mortgagee) and conveyances as may
reasonably be requested by the Mortgagee, and take or cause to be taken all such
further action as may reasonably be requested by the Mortgagee to insure the
attachment, perfection and first priority of, and the ability of the Mortgagee
to enforce, the Mortgagee’s lien on and security interest in any or all of the
Mortgaged Property. The Mortgagor will cause this Mortgage and any and all
supplemental indentures of mortgage, mortgages and deeds of trust and every
security agreement, financing statement, amendment thereto (including
continuation statements) and every additional instrument which shall be executed
pursuant to the foregoing provisions forthwith upon execution to be recorded and
filed and re-recorded and re-filed as conveyances and mortgages and deeds of
trust of and security interests in real and personal property in such manner and
in such places as may be required by law or reasonably requested by the
Mortgagee in order to insure the attachment, perfection and first priority of,
and the ability of the Mortgagee to

 

--------------------------------------------------------------------------------


 

enforce, the Mortgagee’s lien on and security interest in any or all of the
Mortgaged Property.

 

Section 3.10. Application of Proceeds from Condemnation. In the event that the
Mortgaged Property or any part thereof shall be taken under the power of eminent
domain, all proceeds and avails therefrom may be used to finance construction of
facilities secured or to be secured by this Mortgage. Any proceeds not so used
shall forthwith be applied by the Mortgagor: first, to the ratable payment of
any indebtedness secured by this Mortgage other than principal of or interest on
the Notes; second, to the ratable payment of interest which shall have accrued
on the Notes and be unpaid; third, to the ratable payment of or on account of
the unpaid principal of the Notes, to such installments thereof as may be
designated by the Mortgagee at the time of any such payment; and fourth, the
balance shall be paid to Mortgagor or whoever shall be entitled thereto.

 

Section 3.11. Compliance with Loan Agreement. The Mortgagor will observe and
perform all of the covenants, agreements, terms and conditions contained in any
Loan Agreement entered into in connection with the issuance of any of the Notes,
as from time to time amended.

 

Section 3.12. Rights of Way, etc. The Mortgagor will use its best efforts to
obtain all such rights of way, easements from landowners and releases from lien
holders as shall be necessary or advisable in the conduct of its business, and,
if requested by the Mortgagee, deliver to the Mortgagee evidence satisfactory to
it that it has obtained such rights of way, easements or releases.

 

Section 3.13. Mortgagor’s Legal Status. (a) The Mortgagor represents, warrants,
covenants and agrees that: (i) the Mortgagor’s exact legal name is that
indicated on the signature page hereof, (ii) the Mortgagor is an organization of
the type and organized in the jurisdiction set forth on the first page hereof,
(iii) the cover page hereof accurately sets forth the Mortgagor’s organizational
identification number or accurately states that the Mortgagor has none and (iv)
Section 6.04 hereof accurately sets forth the Mortgagor’s place of business or,
if more than one, its chief executive office as well as the Mortgagor’s mailing
address if different.

 

(b) (i) The Mortgagor will not change its name, its place of business or, if
more than one, chief executive office, or its mailing address or organizational
identification number if it has one, without providing prior written notice to
the Mortgagee at least thirty (30) days prior to the effective date of any
change, (ii) if the Mortgagor does not have an organizational identification
number and later obtains one, the Mortgagor will promptly notify the Mortgagee
of such organizational identification number and (iii) the Mortgagor will not
change its type of organization, jurisdiction of organization or other legal
structure without the prior written consent of the Mortgagee.

 

Section 3.14. Authorization to File Financing Statements. The Mortgagor hereby
irrevocably authorizes the Mortgagee at any time and from time to time to file
in any Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Mortgaged Property (i) as all assets of
the Mortgagor or words of similar effect, regardless of whether any particular
asset comprised in the Mortgaged Property falls within the scope of Article 9 of
the applicable Uniform Commercial Code, or (ii) as being of an equal or lesser
scope or with greater

 

--------------------------------------------------------------------------------


 

detail, and (b) contain any other information required by part 5 of Article 9 of
the applicable Uniform Commercial Code for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether the
Mortgagor is an organization, the type of organization and any organizational
identification number issued to the Mortgagor and (ii) in the case of a
financing statement filed as a fixture filing, a sufficient description of real
property to which the Mortgaged Property relates. The Mortgagor agrees to
furnish any such information to the Mortgagee promptly upon request. The
Mortgagor also ratifies its authorization for the Mortgagee to have filed in any
Uniform Commercial Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.

 

Section 3.15. Other Actions Concerning Mortgaged Property. The Mortgagor will
take any other action reasonably requested by the Mortgagee to insure the
attachment, perfection and first priority of, and the ability of the Mortgagee
to enforce, the Mortgagee’s lien on and security interest in any and all of the
Mortgaged Property including, without limitation (a) complying with any
provision of any statute, regulation or treaty of the United States as to any
Mortgaged Property if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Mortgagee to enforce,
the Mortgagee’s security interest in such Mortgaged Property, (b) obtaining
governmental and other third party consents and approvals, including without
limitation any consent of any licensor, lessor or other person obligated on
Mortgaged Property, (c) obtaining waivers from mortgagees and landlords in form
and substance satisfactory to the Mortgagee and (d) taking all actions required
by any earlier versions of the Uniform Commercial Code or by other law, as
applicable in any relevant Uniform Commercial Code jurisdiction, or by other law
as applicable in any foreign jurisdiction.

 

ARTICLE IV

 

REMEDIES OF THE MORTGAGEE

 

Section 4.01. Events of Default: Each of the following shall be an “Event of
Default”:

 

(a)           Payments. Failure of Mortgagor to make any payment of any
installment of or on account of interest on or principal of (or premium, if any
associated with) any Note or Notes for more than five (5) Business Days after
the same shall be required to be made, whether by acceleration or otherwise;

 

(b)           Other Covenants. Failure of Mortgagor to observe or perform any
covenant, condition or agreement on the part of the Mortgagor, in any of the
Notes, the Loan Agreement or in this Mortgage, and such default shall continue
for a period of thirty (30) days after written notice specifying such default
shall have been given to the Mortgagor by the Mortgagee;

 

(c)           Bankruptcy. The Mortgagor shall file a petition in bankruptcy or
be adjudicated a bankrupt or insolvent, or shall make an assignment for the
benefit of its creditors, or shall consent to the appointment of a receiver of
itself or of its property, or shall institute proceedings for its
reorganization, or proceedings instituted by others for its reorganization shall
not be dismissed within sixty (60) days after the institution thereof;

 

--------------------------------------------------------------------------------


 

(d)           Dissolution or Liquidation. Other than as provided in subsection
(c) above, the dissolution or liquidation of the Mortgagor, or failure by the
Mortgagor promptly to forestall or remove any execution, garnishment or
attachment of such consequence as will impair its ability to continue its
business or fulfill its obligations and such execution, garnishment or
attachment shall not be vacated within sixty (60) days;

 

(e)           Corporate Existence. The Mortgagor shall forfeit or otherwise be
deprived of its corporate charter or franchises, permits, easements, or licenses
required to carry on any material portion of its business;

 

(f)            Final Judgment. A final judgment in excess of $100,000 shall be
entered against the Mortgagor and shall remain unsatisfied or without a stay in
respect thereof for a period of sixty (60) days;

 

(g)           Representations and Warranties. Any representation or warranty
made by the Mortgagor herein, in the Loan Agreement or in any certificate or
financial statement delivered hereunder or thereunder shall prove to be false or
misleading in any material respect; or

 

(h)           Other Obligations. Default by the Mortgagor in the payment of any
obligation, whether direct or contingent, for borrowed money or in the
performance or observance of the terms of any instrument pursuant to which such
obligation was created or securing such obligation.

 

Section 4.02. Acceleration of Maturity; Rescission and Annuiment.

 

(a)           Defaults.  If an Event of Default described in Section 4.01 shall
have occurred and be continuing, the Mortgagee may declare the principal of, and
any other amounts due on account of, the Notes secured hereunder to be due and
payable immediately by a notice in writing to the Mortgagor and upon such
declaration, all unpaid principal (premium, if any) and accrued interest so
declared shall become due and payable immediately, anything contained herein or
in any Note or Notes to the contrary notwithstanding.

 

(b)           Rescission and Annulment.  If at any time after the unpaid
principal of (premium, if any) and accrued interest on any of the Notes shall
have been so declared to be due and payable, all payments in respect of
principal and interest which shall have become due and payable by the terms of
such Note or Notes (other than amounts due as a result of the acceleration of
the Notes) shall be paid to the Mortgagee, and all other defaults hereunder and
under the Notes shall have been made good and secured to the satisfaction of the
Mortgagee, then and in every such case, the Mortgagee may, by written notice to
the Mortgagor, annul such declaration and waive such default and the
consequences thereof, but no such waiver shall extend to or affect any
subsequent default or impair any right consequent thereon.

 

Section 4.03. Remedies of Mortgagee. If one or more of the Events of Default
shall occur and be continuing, the Mortgagee personally or by attorney, in its
discretion, may, to the fullest extent permitted by law:

 

--------------------------------------------------------------------------------


 

(a)           Possession; Collection.  Take immediate possession of the
Mortgaged Property, collect and receive all credits, outstanding accounts and
bills receivable of the Mortgagor and all rents, income, revenues and profits
pertaining to or arising from the Mortgaged Property, or any part thereof,
whether then past due or accruing thereafter, and issue binding receipts
therefor; and manage, control and operate the Mortgaged Property as fully as the
Mortgagor might do if in possession thereof, including, without limitation, the
making of all repairs or replacements deemed necessary or advisable;

 

(b)           Enforcement; Receiver. Proceed to protect and enforce the rights
of the Mortgagee by suits or actions in equity or at law in any court or courts
of competent jurisdiction, whether for specific performance of any covenant or
any agreement contained herein or in aid of the execution of any power herein
granted or for the foreclosure hereof or hereunder or for the sale of the
Mortgaged Property, or any part thereof, or to collect the debt hereby secured
or for the enforcement of such other or additional appropriate legal or
equitable remedies as may be deemed necessary or advisable to protect and
enforce the rights and remedies herein granted or conferred, and in the event of
the institution of any such action or suit, the Mortgagee shall have the right
to have appointed a receiver of the Mortgaged Property and of all rents, income,
revenues and profits pertaining thereto or arising therefrom, whether then past
due or accruing after the appointment of such receiver, derived, received or had
from the time of the commencement of such suit or action, and such receiver
shall have all the usual powers and duties of receivers in like and similar
cases, to the fullest extent permitted by law, and if application shall be made
for the appointment of a receiver the Mortgagor hereby expressly consents that
the court to which such application shall be made may make said appointment; and

 

(c)           Auction.  Sell or cause to be sold all and singular the Mortgaged
Property or any part thereof, and all right, title, interest, claim and demand
of the Mortgagor therein or thereto, at public auction at such place in any
county in which the property to be sold, or any part thereof, is located, at
such time and upon such terms as may be specified in a notice of sale, which
notice shall comply with all applicable law. Subject to all applicable
provisions of law, any sale to be made under this subparagraph (c) of this
Section 4.03 may be adjourned from time to time by announcement at the time and
place appointed for such sale, and without further notice or publication the
sale may be had at the time and place to which the same shall be adjourned.

 

Section 4.04. Application of Proceeds from Remedial Actions. Any proceeds or
funds arising from the exercise of any rights or the enforcement of any remedies
herein provided after the payment or provision for the payment of any and all
costs and expenses in connection with the exercise of such rights or the
enforcement of such remedies shall be applied first, to the ratable payment of
indebtedness hereby secured other than the principal of or interest on the
Notes; second, to the ratable payment of interest which shall have accrued on
the Notes and which shall be unpaid; third, to the ratable payment of or on
account of the unpaid principal of the Notes; and the balance, if any, shall be
paid to the Mortgagor or whosoever shall be lawfully entitled thereto.

 

--------------------------------------------------------------------------------


 

Section 4.05. Remedies Cumulative; No Election. Every right or remedy herein
conferred upon or reserved to the Mortgagee shall be cumulative and shall be in
addition to every other right and remedy given hereunder or now or hereafter
existing at law, or in equity, or by statute. The pursuit of any right or remedy
shall not be construed as an election.

 

Section 4.06. Waiver of Appraisement Rights. The Mortgagor, for itself and all
who may claim through or under it, covenants that it will not at any time insist
upon or plead, or in any manner whatever claim, or take the benefit or advantage
of, any appraisement, valuation, stay, extension or redemption laws now or
hereafter in force in any locality where any of the Mortgaged Property may be
situated, and the Mortgagor, for itself and all who may claim through or under
it, hereby waives the benefit of all such laws unless such waiver shall be
forbidden by law.

 

Section 4.07. Notice of Default. The Mortgagor covenants that it will give
immediate written notice to the Mortgagee of the occurrence of an Event of
Default.

 

ARTICLE V

 

POSSESSION UNTIL DEFAULT-DEFEASANCE CLAUSE

 

Section 5.01. Possession Until Default. Until some one or more of the Events of
Default shall have happened, the Mortgagor shall be suffered and permitted to
retain actual possession of the Mortgaged Property, and to manage, operate and
use the same and any part thereof, with the rights and franchises appertaining
thereto, and to collect, receive, take, use and enjoy the rents, revenues,
issues, earnings, income, products and profits thereof or therefrom, subject to
the provisions of this Mortgage.

 

Section 5.02. Defeasance. If the Mortgagor shall pay or cause to be paid the
whole amount of the principal of (premium, if any) and interest on the Notes at
the times and in the manner therein provided, and shall also pay or cause to be
paid all other sums payable by the Mortgagor hereunder and under the Loan
Agreement and shall keep and perform, all covenants herein required to be kept
and performed by it, then and in that case, all property, rights and interest
hereby conveyed or assigned or pledged shall revert to the Mortgagor and the
estate, right, title and interest of the Mortgagee shall thereupon cease,
determine and become void and the Mortgagee, in such case, on written demand of
the Mortgagor but at the Mortgagor’s cost and expense, shall enter satisfaction
of the Mortgage upon the record. In any event, the Mortgagee, upon payment in
full by the Mortgagor of all principal of (premium, if any) and interest on the
Notes and the payment and discharge by the Mortgagor of all charges due to
hereunder or under the Loan Agreement, shall execute and deliver to the
Mortgagor such instrument of satisfaction, discharge or release as shall be
required by law in the circumstances.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01. Property Deemed Real Property. It is hereby declared to be the
intention of the Mortgagor that any electric generating plant or plants and
facilities and all electric transmission and distribution lines or other
electric or non-electric

 

--------------------------------------------------------------------------------


 

systems and facilities embraced in the Mortgaged Property, including, without
limitation, all rights of way and easements granted or given to the Mortgagor or
obtained by it to use real property in connection with the construction,
operation or maintenance of such plant, lines, facilities or systems, and all
other property physically attached to any of the foregoing, shall be deemed to
be real property.

 

Section 6.02. Mortgage to Bind and Benefit Successors and Assigns. All of the
covenants, stipulations, promises, undertakings and agreements herein contained
by or on behalf of the Mortgagor shall bind its successors and assigns, whether
so specified or not, and all titles, rights and remedies hereby granted to or
conferred upon the Mortgagee shall pass to and inure to the benefit of the
successors and assigns of the Mortgagee. The Mortgagor hereby agrees to execute
such consents, acknowledgments and other instruments as may be reasonably
requested by the Mortgagee in connection with the assignment, transfer,
mortgage, hypothecation or pledge of the rights or interests of the Mortgagee
hereunder or under the Notes or in and to any of the Mortgaged Property.

 

Section 6.03. Headings. The descriptive headings of the various articles of this
Mortgage were formulated and inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.

 

Section 6.04. Notices. All notices, requests and other communications provided
for herein including, without limitation, any modifications of, or waivers,
requests or consents under, this Mortgage shall be given or made in writing
(including, without limitation, by telecopy) and delivered or telecopied to the
intended recipient at the “Address for Notices” specified, or, as to any party,
at such other address as shall be designated by such party in a notice to each
other party. Except as otherwise provided in this Mortgage, all such
communications shall be deemed to have been duly given when personally delivered
or, in the case of a telecopied or mailed notice, upon receipt, in each case
given or addressed as provided for herein. The Address for Notices of the
respective parties are as follows:

 

As to the Mortgagor:

 

CAP ROCK ENERGY CORPORATION

500 West Wall, Suite 400

Midland, Texas 79701

Attention: President/CEO

Fax: (915) 684-0333

 

As to the Mortgagee:

 

NATIONAL RURAL UTILITIES

COOPERATIVE FINANCE CORPORATION

2201 Cooperative Way

Herndon, Virginia 20171-3025

Attention: Senior Vice President - Member Services

Fax: (703) 709-6776

 

--------------------------------------------------------------------------------


 

Section 6.05. Severability. The invalidity of any one or more phrases, clauses,
sentences, paragraphs or provisions of this Mortgage shall not affect the
remaining portions hereof.

 

Section 6.06 Mortgage Deemed Security Agreement. To the extent that any of the
property described or referred to in this Mortgage is governed by the provisions
of the Uniform Commercial Code, this Mortgage is hereby deemed a “security
agreement” a “financing statement” and a “fixture filing” under the Uniform
Commercial Code. The Mortgagor herein is the “debtor” and the Mortgagee herein
is the “secured party.” The mailing addresses of the Mortgagor as debtor and of
the Mortgagee as secured party are as set forth in Section 6.04 hereof. The
Mortgagor is an organization of the type and organized in the jurisdiction set
forth on the first page hereof. The cover page hereof accurately sets forth the
Mortgagor’s organizational identification number or accurately states that the
Mortgagor has none.

 

Section 6.07. Indemnification by Mortgagor of Mortgagee. The Mortgagor agrees to
indemnify and save harmless the Mortgagee against any liability or damages which
the Mortgagee may incur or sustain in the exercise and performance of its
rightful powers and duties hereunder. The obligation of Mortgagor to reimburse
and indemnify the Mortgagee hereunder shall be secured by this Mortgage in the
same manner as the Notes and all such reimbursements for expense or damage shall
be paid to the Mortgagee with interest at the rate specified in Section 4.08
hereof.

 

Section 6.08. Counterparts. This Mortgage may be simultaneously executed in any
number of counterparts, and all said counterparts executed and delivered, each
as an original, shall constitute but one and the same instrument.

 

Section 6.09. Costs and Expenses: Mortgagor agrees to pay and be liable for any
and all expenses, including, but not limited to reasonable attorney’s fees,
court costs, receiver’s fees, costs of advertisement and agent’s compensation,
incurred by Mortgagee in exercising or enforcing any of its rights hereunder.
Such sums shall be secured hereby and shall be payable forthwith, with interest
thereon at the rate specified in Section 3.08 hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, CAP ROCK ENERGY CORPORATION, the Mortgagor, has caused this
Mortgage to be signed in its name and its corporate seal to be hereunto affixed
and attested by its officers thereunto duly authorized, and NATIONAL RURAL
UTILITIES COOPERATIVE FINANCE CORPORATION, as Mortgagee, has caused this
Mortgage to be signed in its name and its corporate seal to be hereunto affixed
and attested by its officers thereunto duly authorized, all as of the day and
year first above written.

 

 

 

CAP ROCK ENERGY CORPORATION

 

 

 

(SEAL)

 

 

 

 

 

By:

/s/ Russell E. Jones

 

 

 

Title:

Co-Chairman

 

 

 

 

 

Attest:

/s/ Ronald W. Lyon

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

Executed by the Mortgagor
in the presence of:

 

 

 

 

 

 

 

/s/ Jackie Myden

 

 

 

 

 

 

 

/s/ Robin Willeford

 

 

 

Witnesses



 


NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION

 

 

 

 

(SEAL)

 

 

 

 

 

By:

/s/ Craig Colantoni

 

 

 

 

Assistant Secretary-Treasurer

 

 

 

 

 

 

 

 

 

Attest:

/s/ Kerry Rollins

 

 

 

Assistant Secretary - Treasurer

 

 

 

 

 

 

 

Executed by the Mortgagee
in the presence of:

 

 

 

 

 

 

 

 

 

 

 

Robert D. Stephens

 

 

 

Deepmala Rastogi

 

 

 

Witnesses

 

 

 

 

--------------------------------------------------------------------------------


 

Appendix A - Instruments Recital

 

The Maximum Debt Limit referred to in Section 1.01 is $200,000,000,00.

 

The instruments referred to in the preceding recitals are as follows:

 

1.             “Original Mortgage”:

 

Mortgage Type:

 

Mortgage Date:

 

 

 

Supplemental Mortgage and Security Agreement

 

05/15/73

 

 

 

Supplement to Supplemental Mortgage and Security Agreement

 

03/18/82

 

 

 

Restated Mortgage and Security Agreement

 

09/21/88

 

 

 

Supplement to Restated Mortgage and Security Agreement

 

05/17/90

 

 

 

Restated Mortgage and Security Agreement

 

03/30/93

 

 

 

Second Restated Mortgage and Security Agreement

 

10/24/95

 

2.             “Current Loan Agreement” la that loan agreement dated as of even
date herewith.

 

3.             ‘Current Notes’:

 

Loan
Designation

 

Loan
Amount

 

Note
Date

 

Maturity
Date

TX 107-A-9052

 

$

28,000,000.00

 

As of even date herewith

 

Five (5) years from the date hereof

 

3.             “Outstanding Loan Agreement” are those loan agreements dated as
of:

 

Loan Designation(s)

 

Date of Loan Agreement

TX 107-A-9002

 

07/08/74 (as amended 09/21/88 and as of even date herewith)

TX 107-A-9004

 

07/01/75 (as amended 11/13/83, 09/21/88 and as of even date herewith)

TX 107-A-9008

 

04/24/78 (as amended 09/21/88 and as of even date herewith)

TX 107-A-9012

 

10/23/81 (as amended 11/13/86, 09/21/88 and as of even date herewith)

 

--------------------------------------------------------------------------------


 

TX 107-A-9013

 

8/23/85 (as amended 9/21/88 and as of even date herewith)

TX 107-A-9014-9017

 

9/25/87 (as amended 9/21/88, 04/19/89 and as of even date herewith)

TX 107-A-9018-9022

 

03/22/90 (as amended as of even date herewith)

TX 107-A-9024

 

03/10/92 (as amended as of even date herewith)

TX 107-A-9025

 

03/10/92 (as amended as of even date herewith)

TX 107-A-9026

 

03/10/92 (as amended as of even date herewith)

TX 107-A-9027

 

03/10/92 (as amended as of even date herewith)

TX 107-A-9028-9033

 

03/30/93 (as amended as of even date herewith}

TX 107-A-9034-9037

 

03/30/93 (as amended as of even date herewith)

TX 107-A-9043 (9047 - 9048)

 

10/24/95 (as amended 10/28/97 and as of even date herewith)

TX 107-A-9038 & 9044-9046

 

06/24/97 (as amended as of even date herewith)

TX 107-A-9039-9041

 

12/13/94 (as amended as of even date herewith)

TX 107-A-9050-9051

 

06/23/00 (as amended as of even date herewith)

TX 107-R-5104

 

06/27/97 (as amended 06/26/00 and as of even date herewith)

 

5.             Outstanding Notes:

 

Loan
Designation

 

Note
Amount

 

Note
Date

 

Maturity
Date

TX 107-A-9002

 

$

158,000.00

 

10/24/74 (substituted 09/21/88)

 

10/21/09

TX 107-A-9004

 

$

565,000.00

 

08/14/75 (substituted 08/20/87 and 09/21/08)

 

08/14/10

TX 107-A-9008

 

$

2,330,000.00

 

07/27/78 (substituted 09/21/88)

 

07/27/13

TX 107-A-9012

 

$

3,692,000.00

 

03/18/82 (substituted 08/20/87 and 09/21/88)

 

03/18/17

TX 107-A-9013

 

$

4,186,316.00

 

09/24/85 (substituted 09/21/88)

 

09/24/20

TX 107-A-9014

 

$

5,161,290.00

 

09/25/87 (substituted 09/21/88 and 04/19/89)

 

09/25/22

TX 107-A-9015

 

$

4,000,000.00

 

09/25/87 (substituted 09/21/88 and 04/19/89)

 

09/25/22

TX 107-A-9016

 

$

4,000,000.00

 

09/25/87 (substituted 09/21/88 and 04/19/89)

 

09/25/22

TX 107-A-9017

 

$

4,000,000.00

 

09/25/87 (substituted 09/21/68 and 04/19/89)

 

09/25/22

TX 107-A-9018

 

$

4,301,075.00

 

03/22/90

 

03/22/25

TX 107-A-9019

 

$

2,365,691.00

 

03/22/90

 

03/22/25

 

--------------------------------------------------------------------------------


 

TX 107-A-9020

 

$

4,301,075.00

 

03/22/90

 

03/22/25

TX 107-A-9021

 

$

3,763,441.00

 

03/22/90

 

03/22/25

TX 107-A-9022

 

$

3,225,806.00

 

03/22/90

 

03/22/25

TX 107-A-9024

 

$

846,411.00

 

03/10/92

 

03/10/27

TX 107-A-9025

 

$

846,411.00

 

03/10/92

 

03/10/27

TX 107-A-9026

 

$

846,411.00

 

03/10/92

 

03/10/27

TX 107-A-9027

 

$

846,411.00

 

03/10/92

 

03/10/27

TX 107-A-9028

 

$

10,000.00

 

02/17/72 (substituted 03/30/93)

 

02/17/07

TX 1Q7-A-9030

 

$

146,000.00

 

10/16/79 (substituted 03/30/93)

 

10/16/14

TX 107-A-9031

 

$

641,000.00

 

06/04/81 (substituted 03/30/93)

 

06/14/16

TX 107-A-9034

 

$

4,268,617.00

 

03/30/93

 

03/30/28

TX 107-A-9035

 

$

4,268,617.00

 

03/30/93

 

03/30/28

TX 107-A-9036

 

$

4,268,617.00

 

03/30/93

 

03/30/28

TX 107-A-9037

 

$

4,268,617.00

 

03/30/93

 

03/30/28

TX 107-A-9038

 

$

743,617.00

 

04/23/86 (substituted 06/24/97)

 

04/23/21

TX 107-A-9039

 

$

5,072,000.00

 

12/13/94

 

12/13/29

TX 107-A-9040

 

$

5,072,000.00

 

12/13/94

 

12/13/29

TX 107-A-9041

 

$

5,072,000.00

 

12/13/94

 

12/13/29

TX 107-A-9044

 

$

6,095,000.00

 

06/24/97

 

06/24/32

TX 107-A-9045

 

$

6,095,000.00

 

06/24/67

 

06/24/32

TX 107-A-9046

 

$

6,095,000.00

 

06/24/97

 

06/24/32

TX 107-A-9047

 

$

4,500,000.00

 

10/24/95 (substituted 10/24/95)

 

10/24/05

TX 107-A-9048

 

$

10,500,000.00

 

10/24/95 (substituted 10/24/95)

 

10/24/05

TX 107-A-9050

 

$

15,000,000.00

 

06/23/00

 

06/23/35

TX 107-A-9051

 

$

6,000,000.00

 

06/23/00

 

06/23/35

 

--------------------------------------------------------------------------------


 

Appendix B

 

(a)                                  The Counties referred to in Section 2.01
are Counties of Andrews, Borden, Brown, Coleman, Collin, Concho, Dawson, Ector,
Fannin, Fisher, Glassoock, Howard, Hunt, Irion, Martin, Mason, McCulloch,
Menard, Midland, Mills, Mitchell, Nolan, Reagan, San Saba, Scurry, Sterling, Tom
Green and Upton in the State of Texas.

 

(b)                                 The property referred to in the Granting
Clause includes the following:

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

The Existing Electric Facilities are located in the following counties: Andrews,
Dawson, Borden, Ector, Midland, Martin, Howard, Upton, Glasscock, Reagan,
Sterling, Tom Green and Irion, all in Texas.

 

1.                                       Two tracts of land described in a deed,
dated April 12,1972, by Cap Rock Refrigeration Cooperative, Inc., as grantor, to
Cap Rock Electric Cooperative, Inc., as grantee, and recorded in the office of
the County Clerk of Martin County, Texas, In Volume 143 on page 446.

 

2.                                       One tract of land described in a deed
dated April 22, 1960, by Cap Rock Refrigeration Cooperative, Inc., as grantor,
to Cap Rock Electric Cooperative, Inc., as grantee, and recorded in the office
of the County Clerk of Martin County, Texas in Volume 82 on page 73.

 

3.                                       One tract of land described in a deed,
dated June 5, 1956, by City of Stanton, Texas, as grantor, to Cap Rock Electric
Cooperative, Inc., as grantee, and recorded in the office of the County Clerk of
Martin County, Texas in volume 74 on page 169.

 

4.                                       Two tracts of land described in a deed
dated January 27, 1944, by W. A. Koderli, as grantor, to Cap Rock Electric
Cooperative, Inc., as grantee, and recorded in the office of the County Clerk of
Martin County, Texas in Volume 50 on pages 94 and 95.

 

5.                                       One tract of land described in a deed
dated October 3, 1953, by Inez W. Luce and Ova B. Webb, as grantors, to Cap Rock
Electric Cooperative, Inc., as grantee, and recorded in the office of the County
Clerk of Martin County, Texas, in Volume 75 on page 399.

 

6.                                       One tract of land described in a deed
dated August 1, 1974, by City of Stanton, Texas, as grantor, to Cap Rock
Electric Cooperative, Inc., as grantee, and recorded in the office of the County
Clerk of Martin County, Texas in Volume 156 on page 453.

 

7.                                       One tract of land described in a deed
dated January 13, 1975, by R. C. Stewart, and wife, Hazel Stewart, as grantors,
to Cap Rock Electric Cooperative, Inc., as grantee, and recorded in the office
of the County Clerk of Martin County, Texas in Volume 159 on page 494.

 

8.                                       One tract of land described in a deed
dated March 24, 1975, by Ervin A. Baumann, and wife, Norma L. Baumann, as
grantors, to Cap Rock Electric Cooperative, Inc., as grantee, and recorded in
the office of the County Clerk of Midland County, Texas in Volume 591 on page
689.

 

9.                                       One tract of land described in a deed
dated May 7, 1975, by Lawrence E. Schwertner, and wife, Arla Mae Schwertner, as
grantors, to Cap Rock Electric Cooperative, Inc., as grantee, and recorded in
the office of the County Clerk of Reagan County, Texas in Volume 59 on page 143.

 

10.                                 One tract of land described in a deed dated
April 17, 1978, by Fred J. Hoelscher and wife, Ella Joy Hoelscher, as grantors
to Cap Rock Electric Cooperative, Inc., as grantee, and recorded in the office
of the County Clerk of Glasscock County, Texas, in Volume 166, page 582.

 

1

--------------------------------------------------------------------------------


 

11.                                 One tract of land described in a deed dated
May 8, 1978, by Cecil Wilkerson, et. al., as grantors to Cap Rock Electric
Cooperative, Inc., as grantee, and recorded in the office of the County Clerk of
Glasscock County, Texas in Volume 167, pager 628.

 

12.                                 One tract of land described in a deed dated
May 9, 1978, by Ray B. Barrett, Jr. And wife, Patricia T. Barrett, as grantee,
and recorded in the office of the County Clerk of Upton County, Texas in Volume
452, Page 30.

 

13.                                 One tract of land described in a deed dated
June 20, 1978, by E. E. Crittenden and wife, Lottie L. Crittenden, as grantors,
to Cap Rock Electric Cooperative, Inc., as grantee, and recorded in the office
of the County Clerk of Borden County, Texas, Volume 156, page 469.

 

14.                                 One tract of land described in a deed dated
December 19, 1980, by James d. Jones and wife, Sharon Jones, as grantors, to Cap
Rock Electric Cooperative, Inc., as grantee, and recorded in the office of the
County Clerk of Martin County, Texas, Volume 202, page 694.

 

15.                                 One tract of land described in a deed dated
February 15, 1980, by Ruth Edward Riser, as grantor, to Cap Rock Electric
Cooperative, Inc., as grantee, and recorded in the office of County Clerk of
Martin County, Texas in Volume 192, page 764.

 

16.                                 One tract of land described in a deed dated
June 4, 1981, by R.c. Stewart, as grantor, to Cap Rock Electric Cooperative,
Inc., as grantee, and recorded in the office of the County Clerk of Martin
County, Texas in Volume 208, page 727.

 

17.                                 One tract of land described in a deed dated
January 8, 1982, by W. D. Stroud and wife, Geraldine Stroud, as grantors, to Cap
Rock Electric Cooperative, Inc., as grantee, and recorded in the office of the
County Clerk of Martin County, Texas, in Volume 215, page 659.

 

18.                                 One tract of land described in a deed dated
March 7, 1984, by Tri-City Beverages, as grantor, to Cap Rock Electric
Cooperative, Inc., as grantee, and recorded in the office of the County Clerk of
Martin County, Texas in Volume 238, page 396.

 

Together with all plants, works, structures, erections, reservoirs, dams,
buildings, fixtures and improvements now or hereafter located on any of the
properties conveyed by any and all aforesaid deeds mentioned above and all
tenements, hereditaments and appurtenances now or hereafter thereunto belonging
or in anywise appertaining.

 

The description of each of the properties conveyed by and through the provisions
of the aforesaid deeds is by reference made a part hereof as though fully set
forth at length therein.

 

Together with:

 

All properties formerly owned by Lone Wolf Electric Cooperative, Inc., and
transferred and assigned to Cap Rock Electric Cooperative, Inc., pursuant to the
terms of the merger completed January 10, 1991, located in the following
counties of Texas:

 

Howard, Borden, Scurry, Fisher, Nolan and Mitchell;

 

2

--------------------------------------------------------------------------------


 

Tract I: Being the West one hundred seventy-three feet (W 173’) of Lots Seven
(7), Eight (8), Nine (9), Ten (10), Eleven (11), and Twelve (12), in Block
Thirty-four (34), of the Dunn, Snyder and Moar Addition of the town of Colorado
City, Mitchell County, Texas, SAVE AND EXCEPT that part of Lots 11 and 12 deeded
to the State of Texas for highway purposes and recorded in Volume 2, Page 231,
Deed Records of Mitchell County, Texas, said Lots 7, 8, 9, 10 and the remainder
of Lots 11 and 12, containing 2,096 acres of land and being more particularly
described as follows:

 

BEGINNING at an iron pin set for the Southwest corner of Lot 7 at the
intersection of Terrell Street and College Avenue;

 

THENCE along the East boundary line of said Terrell Street and the West boundary
line of Lots 7 through 12, N. 12 deg. 11’ W. 558.65 feet to a point from whence
an iron pin bears N. 12 deg. 11’E. 1.25 feet;

 

THENCE along the South ROW of State Highway 208 with a curve to the right with a
radius of 587.28 feet a chord of S. 79 deg. 30’ E. 187.5 feet to a point from
whence an iron pin bears S. 12 deg. 11’ E. 1.25 feet;

 

THENCE S. 12 deg 11’ E. 486.34 feet to an iron pin set on the North boundary
line of College Avenue;

 

THENCE S. 77 deg. 49’ W. along the North line of said College Avenue 173.0 feet
to the PLACE OF BEGINNING and containing 2.096 acres of land, more or less.

 

Tract II. That certain 5.7 acres of land, more or less, out of Section No. 46,
in Block No. 26, T. & P. Ry. Co. Survey, Cert. 2/1375, in Mitchell County,
Texas, conveyed by that certain Deed dated July 14, 1947, from E. H. Smith, et
ux to Western Cottonoil Co., recorded in Vol. 123, Page 353, Deed Records,
Mitchell County, Texas, to which Deed, and its record, reference is hereby made
for all purposes, and said 5.7 acres of land is more fully described as follows:

 

BEGINNING at the Northwest corner of said Section No. 46;

 

THENCE South 13 deg. East along the Southwesterly line of said Section No. 46
and along the Northeasterly right-of-way line of the Colorado City Robert Lee
Highway 208, a distance of 812 feet, to the PLACE OF BEGINNING of the tract
conveyed hereby:

 

THENCE North 77 deg. East a distance of 520 feet to a stake for corner;

 

THENCE South 13 deg. East a distance of 486 feet to a stake for corner;

 

THENCE South 77 deg. West a distance of 500 feet to the Northeasterly line of
the right-of-way said Colorado City-Robert Lee Highway No. 208, for corner;

 

3

--------------------------------------------------------------------------------


 

THENCE in a Northwesterly direction along the Northeasterly line of the
right-of-way of said Colorado City-Robert Lee Highway No. 208, a distance of 487
feet to the PLACE OF BEGINNING.

 

Tract III: Being that part of Block No. Thirty-four (34), of the Dunn, Snyder
and Moar addition to the Town of Colorado City, Mitchell County, Texas,
described as follows:

 

BEGINNING at the intersection of the West line of State Highway 208, being the
Colorado City-Robert Lee Highway and the South line of said Block No. 34, being
also the North line of College Avenue, for the Southeast corner of the tract
thereby conveyed;

 

THENCE West along the South line of said block No. 34 and the North line of
College Avenue, a distance of 270 feet to a point in said South line of Block
No. 34, for the Southwest corner of this tract;

 

THENCE North on a line parallel with the West boundary line of said Block No.
34, to a point in the South line of said Highway No. 208, for the Northwest
corner of this tract;

 

THENCE following the said line of said Highway No. 208 in a curved southerly
direction to the PLACE OF BEGINNING, the tract hereby conveyed being all of that
part of said Block No. 34, lying South and West of said Highway No. 208 and
lying East of the tract of land heretofore conveyed to H. H. Houghston by Deed
recorded in Vol 115, Page 54, of the Deed Records of Mitchell County, Texas;
being the same property conveyed by Warranty Deed dated January 10, 1991,
executed by Lone Wolf Electric Cooperative, Inc. as Grantor to Cap Rock Electric
Cooperative, Inc. as grantee said deed being recorded in Vol. 494 at page 41 of
the Official Public Records of Mitchell County, Texas; and specifically
including all easements, rights of way, and other real property interests,
whether of record or not, located in the counties of Howard, Borden, Scurry,
Fisher, Nolan, and Mitchell, Stale of Texas;

 

Together with all plants, works, structures, erections, reservoirs, dams,
buildings, fixtures and improvements now or hereafter located on any of the
properties conveyed by any and all aforesaid deeds mentioned above or properties
described above and all tenements, hereditaments and appurtenances now or
hereafter thereunto belonging or in anywise appertaining.

 

Together with:

 

All properties formerly owned by Hunt-Collin Electric Cooperative, Inc., and
transferred and assigned to Cap Rock Electric Cooperative, Inc., pursuant to the
terms of the merger completed December 8, 1992, located in the following
counties of Texas:

 

Collin, Fannin and Hunt;

 

4

--------------------------------------------------------------------------------


 

Tract 1: Being a lot, tract or parcel of land situated in the Enos Murphy
Survey, Abstract No. 647, Hunt County, Texas, and being TRACT TWO described in
the Appointment of Substitute Trustee recorded in the Real Property Records of
Hunt County in Volume 230 at page 86 and being more particularly described as
follows:

 

BEGINNING at a ½ inch iron rod set at the Southwest corner of said TRACT TWO,
said corner being in the center of County Road No. 2740, said point also being
the Southwest corner of an 80 acre tract of land deeded to Asberry by Greenwade
and recorded in Volume 487, Page 23, Hunt County Deed Records.

 

THENCE North 00°59’39” East 2076.66 feel to a ½ inch iron rod set in the
Southwest right-of-way line of U.S. Hwy. 380, for a corner;

 

THENCE South 52°33’55” East with said right-of-way line 416.69 feet to a ½ inch
iron rod set for a corner;

 

THENCE South 48°55’00” East with said right-of-way line 2699.52 feet to an iron
rod set at the Northeast corner of said TRACT TWO for a corner;

 

THENCE South 02°23’45” West with said right-of-way line 30.35 feet to a ½ inch
iron rod set at the Southeast corner of said TRACT TWO, for a corner, said
corner being in the center of County Road No, 2740;

 

THENCE North 88°03’34” West with said center of County Road 2397.60 feet to the
PLACE OF BEGINNING and containing 61.626 acres of land.

 

Tract 2: BEGINNING at a steel rod found at the SW corner of said 20.025 acre
tract, said corner being in the Northeasterly ROW line of U.S. Hwy 69;

 

THENCE N 28°18’ W 1012.98 ft. along said Northeasterly ROW line and a fence to a
steel rod set for a corner;

 

THENCE N 89°08’55” E 1181.05 ft. to a steel rod set at a fence corner at the NE
corner of said 20.025 acre tract, for a corner;

 

THENCE S 0°10’27” E 403.59 ft. along a fence to a steel rod set in an E line of
said tract;

 

THENCE S 15°48’08” E 276.74 ft. along a fence to a steel rod set in an E line of
said 20.025 acre tract;

 

5

--------------------------------------------------------------------------------


 

THENCE S 30°14’ 19” E 215.41 ft. along said fence to a steel rod found at a
fence corner at the SE corner of said 20.025 acre tract, for a corner;

 

THENCE S 86°36’09” W 887.81 ft. along a fence in the S line of said tract to
return to the PLACE OF BEGINNING and containing 19.996 acres of land.

 

Together with all plants, works, structures, erections, reservoirs, dams,
buildings, fixtures and improvements now or hereafter located on any of the
properties conveyed by any and all aforesaid deeds mentioned above or properties
described above and all tenements, hereditaments and appurtenances now or
hereafter thereunto belonging or in anywise appertaining.

 

Together with:

 

All properties formerly owned by McCulloch Electric Cooperative, Inc., and
transferred and assigned to Cap Rock Electric Cooperative, Inc., pursuant to the
terms of the merger completed June 30, 1999, located in the following counties
of Texas;

 

Brown, Coleman, Concho, McCulloch, Mason, Menard, Mills, San Saba, and Tom
Green;

 

1.               A certain tract of land situated in the town of Richland
Springs, San Saba County, described in a certain deed, dated April 10, 1963 by
Charles E. Taylor and Fanora May Taylor, as grantors and recorded on April 13,
1963 in the Office of the Clerk of County Court of San Saba County in the State
of Texas in Volume 136, page 140.

 

2.               A certain tract of land 60’ X 60’ described in a certain deed,
dated January 2, 1947 by B. F. Wilkerson and Mary Lillian Wilkerson, grantors
and recorded on January 2, 1947 in the Office of Clerk of County Court of Concho
County in the State of Texas in Volume 65, page 321.

 

3.               A certain tract of land being 2.00 acres described in a certain
deed dated December 17, 1980 by Aubrey W. Harrell and Florence R. Harrell, as
grantors and recorded on December 30, 1980 in the Office of the Clerk of
McCulloch County in the State of Texas in Deed Records, Volume 209, page 951.

 

4.               A certain tract of land being 1.00 acres described in a certain
deed dated January 13, 1981 by Gertrude Dutton Harrison, grantor and recorded on
January 14,1981 in the Office of the Clerk of McCulloch County, in the State of
Texas in Deed Records, Volume 210, Page 43.

 

5.               A certain tract of land being 1.52 acres described in a certain
deed, dated May 26, 1981 by James R. Cromer and Alta J. Cromer, grantors and
recorded on June 10,

 

6

--------------------------------------------------------------------------------


 

1981 in the Office of the Clerk of San Saba County in the State of Texas in Deed
Records, Volume 173, page 412.

 

6.               A certain tract of land being 4.72 acres described in a certain
deed dated July 31, 1984, by Rod Harrell and Bille Ann Harrell, grantor and
recorded on August 2, 1984 in the office of the Clerk of McCulloch County in the
State of Texas to Deed Records, Volume 224, page 49.

 

7.               A certain tract of land being 1.001 acres of land, more or
less, in J. R. Welsh Survey #2, Abstract #1334, described in that certain deed
dated April 20, 1986, by Clinton W. Sedberry and wife, Ollie Sedberry, grantors,
and recorded in the Office of the Clerk of San Saba County in the State of Texas
in Deed Records, Volume 190, Page 438.

 

8.               A certain tract of land being 1.715 acres of land, more or
less, in Indianola R.R. Co. Survey No. 13, Abstract No. 518 described in a
certain deed, dated July 23, 1992 by Arnold R. Tyler and Judy Tyler, grantors
and recorded on July 23, 1992 in the Office of the Clerk of Concho County in the
State of Texas in Deed Records, Volume 152, pages 34 and 35.

 

Together with all plants, works, structures, erections, reservoirs, dams,
buildings, fixtures and improvements now or hereafter located on any of the
properties conveyed by any and all aforesaid deeds mentioned above or properties
described above and all tenements, hereditaments and appurtenances now or
hereafter thereunto belonging or in anywise appertaining.

 

7

--------------------------------------------------------------------------------


 

Appendix C -Excepted Property

 

NONE

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

)

 

) SS

COUNTY OF Midland

)

 

On this 7th day of February 2003, before me appeared Russell E. Jones and Ronald
W. Lyon personally known by me and, having been duly sworn by me, did say that
they are the Co-Chairman and Secretary, respectively, CAP ROCK ENERGY
CORPORATION, a Texas corporation, and that the seal affixed to the foregoing
instrument in the corporate seal of said corporation, and that said instrument
was signed and sealed in behalf of said corporation by authority of its Board of
Directors, and the said Russell E. Jones and Ronald W. Lyon acknowledged that
the execution of said instrument was a free act and deed of said corporation.

 

IN WITNESS whereof, I have hereunto set my hand and official seal the day and
year last above written.

 

 

 

/s/ Leslie A. Melson

(Notarial Seal)



 

Notary Public

 

[g203501kn03i001.jpg]

LESLIE A. MELSON
Notary Public
STATE OF TEXAS
My Comm. Exp. 06/22/2006

 

My commission expires:

 

 

 

 

COMMONWEALTH OF VIRGINIA

)

 

) SS

COUNTY OF FAIRFAX

)

 

BEFORE ME, a Notary Public, in and for the Commonwealth of Virginia, appeared in
person CRAIG COLANTONI, Assistant Secretary-Treasurer of National Rural
Utilities Cooperative Finance Corporation, a cooperative association
incorporated under the laws of the District of Columbia, to me personally known,
and known to be the identical person who subscribed the name of said corporation
to the foregoing instrument, being by me duly sworn, and who stated that she/he
is duly authorized to execute the foregoing instrument on behalf of said
corporation, and further stated and acknowledged that she/he executed the
foregoing instrument as a free and voluntary act and deed of said corporation
for the consideration therein mentioned and set forth.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this 23rd
day of January 2003.

 

 

/s/ Evette Johnson

Evette Johnson

(Notarial Seal)

Notary Public

 

Commissioned as:

My commission expires:

Evette Farmer

 

 

My Commission Expires 9/30/04

 

 

 

 

EVETTE FARMER

 

8

--------------------------------------------------------------------------------

 

 